Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 1 of 63 PageID #: 602




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK


                                       Civil Action No. 2:20-cv-01310-ENV-SIL
 IN RE CRONOS GROUP INC.
 SECURITIES LITIGATION
                                       JURY TRIAL DEMANDED




           CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 2 of 63 PageID #: 603




                                                  TABLE OF CONTENTS

 I.     NATURE OF THE ACTION ............................................................................................. 2

        A.         The Company .......................................................................................................... 2

        B.         The Fraud ................................................................................................................ 3

        C.         The Revelation ........................................................................................................ 5

 II.    JURISDICTION AND VENUE ......................................................................................... 6

 III.   PARTIES ............................................................................................................................ 7

 IV.    SUBSTANTIVE ALLEGATIONS .................................................................................... 8

        A.         Company Overview ................................................................................................ 8

        B.         Cronos’ History and Capital Raising Activity ...................................................... 10

        C.         Cronos’ Posture Entering 2019 and the Need for Revenue Growth ..................... 12

        D.         In 2Q19 Cronos Begins Artificially Inflating Its Revenue ................................... 14

                   1.         Cronos Publishes its 1Q19 Results ........................................................... 14

                   2.         The MediPharm Agreements .................................................................... 15

                   3.         Defendants Begin Fraudulently Double Counting Revenue ..................... 18

                   4.         Cronos Falsely Posts Rapidly Growing Revenue During the
                              Class Period .............................................................................................. 22

 V.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
        STATEMENTS AND OMISSIONS DURING THE CLASS PERIOD .......................... 23

        A.         May 9, 2019 – 1Q19 Financial Results ................................................................. 24

        B.         August 8, 2019 – 2Q19 Financial Results ............................................................ 28

        C.         November 12, 2019 – 3Q19 Financial Results ..................................................... 29

 VI.    THE FRAUD BEGINS TO UNRAVEL .......................................................................... 31

        A.         February 24, 2020: Cronos Delays its Earnings Announcement
                   Without Explanation ............................................................................................. 31

        B.         March 2, 2020: Cronos Credits its Reporting Delay to Accounting
                   Issues ..................................................................................................................... 31


                                                                    -i-
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 3 of 63 PageID #: 604




           C.         March 17, 2020: Cronos Announces a Massive Restatement............................... 34

           D.         March 19, 2020: SEC Inquiry Into Cronos’ Dealings with
                      MediPharm ............................................................................................................ 37

           E.         March 30, 2020: Cronos Finally Discloses the Truth, Filing its
                      Restated 10-K and Disclosing the Existence of a Material
                      Weakness .............................................................................................................. 38

                      1.         The Restatement of Wrongfully Recognized Revenue ............................. 38

                      2.         The Inadequate Internal Controls.............................................................. 41

 VII.      ADDITIONAL ALLEGATIONS OF SCIENTER ........................................................... 44

 VIII.     CONTROL PERSON ALLEGATIONS........................................................................... 47

 IX.       LOSS CAUSATION ......................................................................................................... 48

 X.        APPLICABILITY OF PRESUMPTION OF RELIANCE: AFFILIATED
           UTE AND FRAUD-ON-THE MARKET PRESUMPTIONS .......................................... 50

 XI.       NO SAFE HARBOR ........................................................................................................ 52

 XII.      CLASS ACTION ALLEGATIONS ................................................................................. 53

 XIII.     COUNTS........................................................................................................................... 55

 COUNT I Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated
     Thereunder Against All Defendants ................................................................................. 55

 COUNT II Violation of Section 20(a) of the Exchange Act Against the Individual
     Defendants ........................................................................................................................ 56

 XIV. PRAYER FOR RELIEF ................................................................................................... 58

 XV.       JURY TRIAL DEMANDED ............................................................................................ 58




                                                                    - ii -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 4 of 63 PageID #: 605




         Court-appointed Lead Plaintiff Keith D. Norman (“Lead Plaintiff” or “Plaintiff”),

 individually and on behalf of all other persons similarly situated, by Plaintiff’s undersigned

 counsel, hereby brings this Consolidated Amended Class Action Complaint (the “Complaint”)

 against Cronos Group Inc. (“Cronos” or the “Company”), Michael Gorenstein, Cronos’

 Chairman, President and Chief Executive Officer (“CEO”) and Jerry F. Barbato, Cronos’ Chief

 Financial Officer (“CFO”). The allegations herein are based on Plaintiff’s personal knowledge

 as to his own acts and on information and belief as to all other matters, such information and

 belief having been informed by the investigation conducted by and under the supervision of Lead

 Counsel, which includes a review of: U.S. Securities and Exchange Commission (“SEC”) filings

 by Cronos; securities analysts’ reports and advisories about the Company; consultations with

 former Cronos employees, press releases, and other public statements issued by the Company;

 media reports about the Company; other publicly available information; and consultation with

 experts in the cannabis industry and in areas of accounting and damages. Lead Counsel’s

 investigation into the matters alleged herein is ongoing and many relevant facts are known only

 to—or are exclusively within the custody or control of—the Defendants. Plaintiff believes that

 substantial evidentiary support will exist for the allegations herein after a reasonable opportunity

 for discovery. 1 On behalf of itself and the class it seeks to represent, Plaintiff alleges the

 following.




 1
  This Complaint uses the following conventions, which also apply to any document adopting the
 definitions used in this Complaint. Quarters are identified in the format quarter number, “Q,” last two
 digits of the year – so for example the First Quarter of 2019, is “1Q19.” The symbol C$ refers to
 Canadian dollars and the symbol US$ refers to United States dollars. If a figure is quoted in Canadian
 dollars, followed by (“US$_”), the U.S. dollar figure is calculated at a conversion ratio of $1.42 Canadian
 dollars per U.S. dollar, which was the approximate exchange rate on the last date of the Class Period.
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 5 of 63 PageID #: 606




 I.      NATURE OF THE ACTION

         1.      This is a paradigmatic federal securities class action alleging claims for flagrant

 accounting fraud. The case is brought on behalf of all persons and entities who purchased or

 otherwise acquired the publicly traded securities of Cronos on a U.S. Stock Exchange between

 May 9, 2019, and March 30, 2020, inclusive (the “Class Period”), and were damaged thereby.

 This action seeks to recover damages caused by Defendants’ violations of the federal securities

 laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of

 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and

 certain of its top executives.

         2.      Throughout the Class Period, Defendants caused Cronos to report artificially

 inflated revenues with an astoundingly simple accounting fraud involving booking revenue for

 several massive sales without disclosing to the market that those sales were simply fabrications,

 invented to inflate Cronos’ reported revenues. As the fraud unraveled, Cronos was forced to

 issue massive restatements reducing its 1Q19 and 3Q19 revenues by 39% and 40%, respectively.

 The Company also was forced to disclose a material weakness in its internal controls as those

 controls had failed to identify and stop these blatant violations of applicable accounting rules.

         A.      The Company

         3.      Cronos is a Canadian medical and legal marijuana company that operates in

 several international markets, although most of its business is in Canada and the United States.

 Cronos sought to establish various brands of cannabis products targeting different markets,

 develop a supply chain, and develop valuable intellectual property related to cannabis products.

         4.      During the Class Period, Cronos described itself as a “development stage”

 company. It fit that description well. It was targeting a rapidly growing industry, and had a

 potentially strong market position and a growth-oriented business plan.

                                                 -2-
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 6 of 63 PageID #: 607




        5.      Like most development stage companies, Cronos was not profitable, and its net

 income was less important to its valuation than its ability to grow revenues. Between the end of

 2016 and 2018, the Company grew its revenues from approximately US$419,000 to

 approximately US$12 million.

        6.      Prior to the Class Period, Cronos raised capital to fund its growing business

 including through equity offerings and loans. Then, in the 4Q18, Cronos announced it was

 receiving a US$1.8 billion investment by U.S. based Altria Group (“Altria”). This investment

 increased Cronos’ assets from under US$200 million to about US$2 billion. The Altria

 investment was expected to lead to much faster revenue growth for Cronos, as it meant Cronos

 had more resources to deploy in generating growth. It also heightened the pressure on Cronos to

 deliver on those expectations, as any reasonable return on investment, after receiving the US$1.8

 billion, would require fast growth.

        B.      The Fraud

        7.      Beginning in 1Q19, Cronos artificially inflated its revenues by booking revenue

 from fictitious sales and treating commercial relationships that did not involve genuine sales as if

 they were real sales and met the requirements for revenue recognition. The Company then

 booked the fictitious “purchases” (in reality, buying back what it had pretended to sell), to offset

 those sales from a net income perspective.

        8.      On May 14, 2019, Cronos announced that it had entered into two agreements with

 MediPharm Labs (“MediPharm”). MediPharm claims to specialize “in the production of

 purified, pharmaceutical-quality cannabis oil and concentrates and advanced derivative

 products.”

                (a)     The “Supply Agreement” required Cronos to buy at least C$30 million

 (US$21,126,760) of processed Cannabis from MediPharm and anticipated potential additional
                                                 -3-
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 7 of 63 PageID #: 608




 purchases beyond that amount. By comparison, this C$30 million expense was more than twice

 Cronos’ aggregate cost of sales, marketing, and R&D budget for the prior two years combined.

 In other words, the relationship with MediPharm was clearly a core operation of Cronos and a

 matter that would be thoroughly known to its senior management, barring gross recklessness.

                (b)     The second aspect of the relationship with MediPharm disclosed in the

 May 14, 2019, announcement was the “Tolling Agreement.” This agreement called for Cronos

 to transfer product to MediPharm for processing, in exchange for a fee (i.e., a “toll”). As Cronos

 expressly stated, this was a “fee for service” arrangement.

        9.      As was eventually revealed, Cronos was booking its transfers of product to

 MediPharm as sales. This was a blatant violation of applicable accounting standards because

 MediPharm was not “buying” product from Cronos. Instead, MediPharm was processing

 product for Cronos. MediPharm was not a customer of Cronos; MediPharm was a service

 provider and supplier for Cronos.

        10.     Furthermore, even if one could treat the cannabis being transferred as a sale, the

 transactions with MediPharm would still amount to an economically insubstantial “round-trip”

 transaction. The details of the relevant accounting standards are explained herein, but in

 summary, it is a basic accounting principle that when one company has a relationship with a

 second company wherein they both sell product and buy product from each other, those

 transactions need to be netted against each other to avoid inflating revenues, if the transactions

 lack commercial substance.

        11.     The accounting rules on round-trip transactions are neither complex nor a matter

 of interpretation. Cronos was not miscalculating the portion of a “sale” that needed to be zeroed

 out. It was failing to zero out these round-trip “sales” at all. This served the Company’s short-



                                                 -4-
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 8 of 63 PageID #: 609




 term interests by providing the false appearance of revenue growth, but misled investors by

 creating the false impression that the Company was successfully achieving (actual and real)

 substantial revenue growth. The following graphic summarizes the flow of cannabis product

 between Cronos and MediPharm pursuant to the Supply Agreement and Tolling Agreement.




        C.      The Revelation

        12.     The first hint of Defendants’ fraud occurred on February 24, 2020, when Cronos

 announced that it would need to delay its earnings call. This disclosure was a clear indicator to

 investors of soon-to-be-disclosed accounting problems. On the news that the Company’s results

 would be delayed, Cronos’ stock price declined by 10.9%.

        13.     Then, on March 2, 2020, Cronos announced that its Annual Report on SEC Form

 10-K would not be filed on time. Instead, it filed an incomplete placeholder 10-K, which filing

 did not include audited financial results. Notably though, this filing wrongfully (but revealingly)

 disclosed that MediPharm was one of its three biggest customers in 2019. This was notable

 because Cronos’ relationship with MediPharm should not have been generating sales for Cronos

 at all; MediPharm was a vendor performing services for Cronos and selling product to Cronos.

 Again, this disclosure was caused by and clearly indicated the forthcoming accounting problems.

 On this news, Cronos’ stock price declined by 11.6%.

                                                -5-
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 9 of 63 PageID #: 610




        14.     On March 17, 2020, after the market closed, Cronos again announced that it

 would need to continue delaying the filing of its Annual Report. It also disclosed that the

 fraudulent accounting of revenues caused Cronos’ results to be dramatically overstated. It

 previewed that it would be issuing a 39% downward restatement and a 40% downward

 restatement in 1Q19 and 3Q19, respectively. This news resulted in a dramatic 18.5% decline in

 Cronos’ stock price.

        15.     On March 19, 2020, it was reported that Cronos had instructed its employees to

 retain certain records, including records of transactions, negotiations, and other dealings with

 MediPharm, due to an SEC inquiry. Further details about the inquiry are not yet public, but the

 SEC inquiry is ongoing.

        16.     Finally, on March 30, 2020, Cronos finally published its completed 10-K for 2019

 with audited financials in which the Company officially restated its revenue. This filing

 provided further details on Defendants’ misconduct and revealed that Cronos’ auditor had

 determined that there were “material weaknesses” in its internal controls for financial reporting.

 Additionally, whereas Cronos had previously disclosed MediPharm as one of its three largest

 customers it was forced to remove MediPharm from that list due to the elimination of Cronos’

 fake sales to MediPharm. On this news, Cronos’ stock price declined by 10.5%.

        17.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

 decline in the market value of the Company’s securities, Plaintiff and other Class members have

 suffered significant losses and damages.

 II.    JURISDICTION AND VENUE

        18.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

 the Exchange Act (15 U.S.C. §§78j(b) and 78t(a)), and Rule 10b-5 promulgated thereunder, 17

 C.F.R. §240.10b-5.
                                                 -6-
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 10 of 63 PageID #: 611




         19.     This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         20.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

 U.S.C. § 78aa and 28 U.S.C. §1391(b). Many of the acts charged herein, including the

 preparation and dissemination of materially false and misleading information, occurred in

 substantial part in this District.

         21.     In connection with the acts alleged in this complaint, Defendants, directly or

 indirectly, used the means and instrumentalities of interstate commerce, including, but not

 limited to, the mails, interstate telephone communications, and the facilities of the NASDAQ.

 III.    PARTIES

         22.     As set forth in the Certification previously submitted to the Court (ECF No. 19-3),

 during the Class Period, Court-appointed Lead Plaintiff Keith D. Norman acquired Cronos

 securities on the NASDAQ at artificially inflated prices and was damaged upon the revelation of

 the alleged corrective disclosures.

         23.     Defendant Cronos is incorporated in Ontario, Canada, and the Company’s

 principal executive offices are located at 720 King Street West, Suite 320, Toronto, Ontario,

 Canada M5V 2T3. Cronos’ securities trade on the NASDAQ under the ticker symbol “CRON.”

 Cronos owns a variety of subsidiaries within the United States.

         24.     Defendant Michael Gorenstein (“Gorenstein”) has served as Cronos’ Chairman,

 President and Chief Executive Officer (“CEO”) at all relevant times. Prior to leading Cronos,

 Defendant Gorenstein was the General Counsel at a New York based investment fund and prior

 to that he was a corporate attorney at Sullivan and Cromwell LLP. Defendant Gorenstein

 participated in each of the Company’s quarterly earnings conference calls described herein.

 Defendant Gorenstein was a direct and substantial participant in the fraud.
                                                 -7-
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 11 of 63 PageID #: 612




        25.     Defendant Jerry F. Barbato (“Barbato”) has served as Cronos’ Chief Financial

 Officer (“CFO”) at all relevant times. Prior to joining Cronos, Defendant Barbato held various

 roles at Altria, including the role of “Finance Director.” Prior to his time at Altria, Defendant

 Barbato was a Senior Auditor for NACCO Industries. He has degrees in accounting and

 business administration. According to his public LinkedIn profile, he is located in Los Angeles

 California. Defendant Barbato participated in each of the Company’s quarterly earnings

 conference calls described herein. Defendant Barbato was a direct and substantial participant in

 the fraud.

        26.     Defendants Gorenstein and Barbato are sometimes referred to herein collectively

 as the “Individual Defendants.”

 IV.    SUBSTANTIVE ALLEGATIONS

        A.      Company Overview

        27.     Cronos, formerly known as PharmaCan Capital Corp., is a multi-national

 cannabinoid company engaged in nearly all aspects of the cannabis industry, including the

 cultivation, manufacturing, and marketing of cannabis, cannabis-derived products, and hemp-

 derived products for both medical and adult-use purposes. It is part of the growing industry of

 companies seeking to capitalize on changing legal regimes opening up the markets for cannabis

 products. The Company serves several segments of the cannabis industry, including wellness,

 adult-use, and hemp-derived products. A general picture of these businesses can be illustrated by

 reviewing its major brands:

                (a)     PEACE NATURALS™ (“Peace Naturals”) is a wellness brand sold in

 Canadian and non-U.S. international markets focused on medical cannabis. According to the

 Company, Peace Naturals “is focused on building and shaping the global cannabis wellness

 market and promoting a holistic approach to wellness.”

                                                 -8-
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 12 of 63 PageID #: 613




                 (b)    Spinach™ (“Spinach”) is “geared towards a wide range of consumers who

 are looking for entertaining, fun ways to enhance activities.”

                 (c)    COVE™ (“Cove”) is positioned as the Company’s premium adult-use

 cannabis brand, which is grown indoor in strain-specific grow rooms, which potentially allows

 for higher quality product.

                 (d)    Lord Jones™ (“Lord Jones”) provides hemp-derived products in the U.S,

 including CBD products, supplements and cosmetics products that are distributed online and to

 over 900 stores and retail channels, such as Sephora, Neiman Marcus, and SoulCycle. CBD is a

 compound found in cannabis, and Lord Jones’ CBD products are marketed as offering certain

 health or psychological effects, but do not contain significant amounts of the compound THC,

 which is responsible for many of the psychoactive affects associated with marijuana use. In the

 United States, CBD has a different legal status from cannabis products containing THC.

                 (e)    PEACE+™ (“PEACE+”) is the Company’s U.S. hemp-derived CBD

 brand, which as of March 30, 2020 was still under development and its products were not yet

 available for sale.

         28.     Cronos reports its business through two primary business markets: “United

 States” and “Rest of World,” which, for the fiscal year ending on December 31, 2019,

 represented 14.2% and 85.8% of the Company’s net revenue, respectively. However, the Rest of

 World segment is largely composed of Canada, which represents 99.1% of the reported net

 revenue from that segment. Therefore, its overall revenue breakdown for the fiscal year ending

 December 31, 2019 was as follows:




                                                -9-
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 13 of 63 PageID #: 614




                  Cronos’ 2019 Revenue Displayed by Segment and by Country
   Segment               United States                            Rest of World
   2019 Revenue                        US$3,364,000              US$20,386,000
   2019 % of Revenue                           14.2%                 85.8%

   Countries               United States                 Canada            Other
   2019 Revenue                             US$3,364,000     US$20,202,526    US$183,474
   2019 % of Revenue*                              14.2%            85.1%          0.8%
   * These numbers add up to 100.1% due to rounding.

        29.     In Canada, Cronos sells dried cannabis and cannabis extracts directly to patients

 through Peace Naturals. These patients are typically sourced through physician and clinic

 referrals or word-of-mouth recommendations from existing patients. Cronos also sells dried

 flower, pre-rolls and cannabis extracts (in the form of tinctures and vaporizers) through its adult-

 use brands, COVE and Spinach.

        30.     In the Rest of World market (excluding Canada), Cronos services Europe through

 sales of Peace Naturals branded cannabis to pharmaceutical companies, Australia and Asia-

 Pacific Latin America through sales of Peace Naturals branded cannabis by way of Australian

 Office of Drug Control (the “ODC”), and plans to service both Israel and Latin America through

 Cronos Israel and NatuEra S.à.r.l. (“NatuEra”), which are both joint ventures.

        31.     In the United States, Cronos is engaged in the sale of cannabis-derived products

 such as CBD. However, Cronos does not engage in any commercial activities related to the

 cultivation, distribution, or possession of U.S. Schedule I cannabis in the U.S.

        B.      Cronos’ History and Capital Raising Activity

        32.     Cronos was incorporated on August 21, 2012 under the Business Corporations

 Act (Ontario) as 2339498 Ontario Inc. Later in 2012, the Company changed its name from

 2339498 Ontario Inc. to Searchtech Ventures Inc.




                                                - 10 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 14 of 63 PageID #: 615




        33.     On December 10, 2014, Cronos Group closed a deal with Hortican Inc.

 (“Hortican”), a company whose business model was to invest in medical cannabis companies in

 Canada, pursuant to which the shareholders of Hortican completed a reverse takeover of the

 Company. Immediately prior to the completion of the deal with Hortican, the Company changed

 its name to PharmaCan Capital Corp.

        34.     On October 6, 2016, the Company announced it would thereafter conduct

 business under the name “Cronos Group Inc.” In 2016, the Company closed two private

 placements, which raised, collectively, approximately C$25 million (US$17.6 million).

        35.     In 2017, the Company made several additional capital raises, selling shares and

 raising about C$49.5 million (US$34.9 million). It also secured a large construction loan related

 to Peace Naturals. On September 12, 2017, the Company announced that it was admitted into

 the Nasdaq International Designation program under the symbol OTC – Nasdaq International

 Designation: PRMCF.

        36.     In January 2018, Cronos issued additional equity, raising another C$46.0 million

 (US$32.4 million). On February 26, 2018, the Company announced that trading of its common

 stock would be elevated from the Nasdaq International Designation program to the NASDAQ.

 The next day, the common stock began trading on the NASDAQ under the trading symbol

 “CRON.”

        37.     In April 2018, Cronos sold further equity raising another 10,420,000 common

 stock, generating over C$100 million (US$70.4 million) for the Company. The common stock

 were offered in the U.S. pursuant to the Company’s effective registration statement on Form F-

 10 filed with the U.S. SEC and in Canada by way of a short form prospectus offering.




                                               - 11 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 15 of 63 PageID #: 616




        38.     On May 22, 2018, the Company announced that the trading of its common stock

 in Canada would be elevated to a higher listing tier on the Toronto Exchange (from the TSX-

 V to the TSX). The next day, the Company’s common stock began trading on the TSX under the

 trading symbol “CRON.”

        39.     In December of 2018, it was announced that Altria Group would invest about

 US$1.8 billion dollars to buy a 45% stake in Cronos. The huge investment would also give

 Altria certain warrants to buy an additional stake in Cronos—up to 55%— at a price of US$19

 per share. This huge investment would later be closed – as planned. On March 8, 2019, Cronos

 announced the closing of the approximately US$1.8 billion investment in the Company by

 Altria. The same day, Cronos repaid its outstanding debt under its outstanding credit facility.

        40.     The Company claims that the “strategic partnership with Altria provides Cronos

 with additional financial resources, product development and commercialization capabilities, and

 deep regulatory expertise to better position the Company to compete in the global cannabis

 industry.” The Company and Altria also entered into an investor rights agreement, whereby

 Altria has certain governance rights and agreed to make Cronos Group its exclusive partner for

 pursuing cannabis opportunities globally.

        C.      Cronos’ Posture Entering 2019 and the Need for Revenue Growth

        41.     Cronos entered 2019 in a highly unusual position due to its successful capital

 raising activities. Factoring in the massive cash injection from Altria – Cronos had grown its

 balance sheet tremendously. However, its actual performance remained tiny in comparison.

        42.     The following table shows Cronos’ growth in assets, revenue, and profit for the

 years 2015, 2016, 2017:




                                               - 12 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 16 of 63 PageID #: 617




                      Cronos’ Assets, Revenue and Net Income at Year End
                       FY15             FY16             FY17                    FY18
 Assets                US$10,641,000 US$31,922,000 US$74,259,000                 US$183,471,000
 Revenue               -                US$419,000       US$3,147,000            US$12,121,000
 Net Income            US$303,000       US$ (899,000)    US$ (1,483,000)         US$ (21,817,000)
 Ratio of Assets to
                        N/A                76x               24x                 15x
 Revenue

        43.     However, the massive injection of cash by Altria heightened the need for Cronos

 to show corresponding revenue growth. The following table shows the same figures as the

 previous chart, but adds the incoming cash from Altria to the 4Q18 figure, merely to illustrate the

 scale of that investment at the time it was announced.

               Adjusted: Cronos’ Assets, Revenue and Net Income at Year End
                      FY15             FY16               FY17               FY18*
 Assets               US$10,641,000 US$31,922,000 US$74,259,000 US$1,983,471,000
 Revenue              -                US$419,000         US$3,147,000       US$12,121,000
 Net Income           US$303,000       US$ (899,000)      US$ (1,483,000) US$ (21,817,000)
 Ratio of Assets to
                      N/A              76x                24x                164x
 Revenue
 * Modified to add the forthcoming US$1.7 billion cash investment from Altria as an asset.

        44.     As the prior charts also show, Cronos was a growth stage company that had

 routinely posted losses while also posting considerable revenue growth. This is typical of

 growth stage companies, which are expected to burn through invested cash, while they grow

 their operations to scale and eventually become profitable. The Altria investment was a huge

 injection of new investor cash and carried with it the expectation that Cronos would invest the

 new cash in ways that dramatically grew revenue.

        45.     Analysts covering Cronos considered a wide variety of information about the

 Company, but focused heavily on its revenue growth when considering its value, recognizing

 that it would take longer to reach profitability.

        46.     For example, on December 7, 2018, the analyst firm Canaccord Genuity stated

 that the Altria investment would provide “[c]apital to accelerate expansion and global growth”

                                                 - 13 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 17 of 63 PageID #: 618




 and Canaccord Genuity increased its estimates regarding its expectations of Cronos’ revenue,

 following the investment by Altria. Similarly, on March 5, 2019, the analyst firm Cowen issued

 a report on Cronos, valuing the Company by looking at its stock price as a multiple of its

 revenue. Specifically, Cowens stated that it set a price target “reflecting” a particular revenue

 multiple. And on March 26, 2019, Canaccord Genuity reduced their overall guidance for Cronos

 on the basis that its 4Q18 revenue had been lower than they expected, further demonstrating the

 significance of revenue as a metric that was highly relevant to the Company’s public valuation.

        D.      In 2Q19 Cronos Begins Artificially Inflating Its Revenue

                1.      Cronos Publishes its 1Q19 Results

        47.     On May 9, 2019, Cronos announced revenue of C$6,470,000 (US$4,556,338) for

 1Q19, as compared to 1Q18 of C$2,945,000 (US$2,073,943) and compared to 4Q18 of

 C$5,604,000 (US$3,946,478).

        48.     On May 9, 2019, Cronos hosted its 1Q19 earnings call. During that earnings call,

 Defendant Barbato stated that: “The company reported net revenue of [C]$6.5 million in the first

 quarter of 2019, an increase of 15% from the fourth quarter of 2018.” Also during Cronos’

 1Q19 earnings call, Defendant Barbato reiterated the significance of revenue as a measure of

 Cronos’ performance, stating: “As we look to 2019, we see that quarter-over-quarter increases

 will slowly scale in the first half of the year as we ramp up production and with momentum for

 revenue growth building in the second half of the year.”

        49.     On May 9, 2019, Cowen issued an analyst report that significantly focused on

 Cronos’ revenue figures. The report stated that Cronos’ 1Q19 revenue had been slightly below

 analyst consensus and that revenue growth was primarily due to the sale of dry cannabis and

 explained how the firm’s revised revenue estimates support its revised price target for the

 company.     Similarly, that same day the analyst firm Jeffries issued a report that focused heavily

                                                - 14 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 18 of 63 PageID #: 619




 on Cronos’ revenue, stating the Company had come in slightly ahead of their expectations, but

 that it had still underperformed its peers. This focus on revenue figures further demonstrates the

 significance of those figures to Cronos’ investors, and the pressure Cronos was under to meet the

 analyst expectations of revenue growth.

        50.     As would later be revealed, without the huge contribution of falsely recognized

 revenue, Cronos would have produced results far below analyst expectations in 1Q19.

                2.      The MediPharm Agreements

        51.     MediPharm specializes in the production of purified, pharmaceutical quality

 cannabis oil and concentrates and advanced derivative products. MediPharm is a publicly traded

 company based in Canada that trades on the Toronto Stock Exchange.

        52.     May 14, 2019, Cronos announced it had entered into two agreements with

 MediPharm. The press release stated:

                MediPharm Labs will supply Cronos Group (CRNS) with
                approximately [C]$30 million [(US$21.1 million)] of high-quality
                private label cannabis concentrate over 18-months, and, subject to
                certain renewal and purchase options, potentially up to [C]$60
                million [(US$42.3 million)] over 24-months. In addition, Cronos
                Group has selected MediPharm Labs’ state of the art extraction
                facility in Barrie, Ontario, as a preferred partner to fulfill certain of
                its processing needs, under a separate tolling arrangement.

        53.     The press release also stated that Cronos had “entered into a multi-year supply

 agreement with MediPharm,” whereby MediPharm agreed to supply Cronos with cannabis

 concentrate, or bulk resin (the “Supply Agreement”). In the same press release, Cronos

 announced that it had also entered into a multi-year tolling agreement with MediPharm, whereby

 Cronos would supply MediPharm with dried cannabis to convert into bulk resin (the “Tolling

 Agreement”). These two agreements are referred to as the “MediPharm Agreements.”




                                                 - 15 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 19 of 63 PageID #: 620




        54.     The Supply Agreement, sometimes also referred to as the “Bulk Resin Supply

 Agreement,” is an agreement in which Cronos is purchasing product from MediPharm. The

 agreement calls for Cronos (acting through its wholly-owned subsidiary, Peace Naturals), to

 “purchase a minimum of approximately [C]$30 million of cannabis concentrate from

 MediPharm . . . over the course of 18-months. Peace Naturals will also have a right of first offer

 to purchase an additional approximately [C]$18 million [(US$12.7 million)] of cannabis

 concentrate over the same period, subject to the availability of such supply from MediPharm.”

 With the option for mutual extension, “the total potential aggregate value of the Agreement to

 over [C]$60 million to the end of April, 2021.” In other words, under the Supply Agreement,

 Cronos was agreeing to buy between C$30 million and C$48 million (US$21.1-$33.8 million) of

 cannabis concentrate – and the parties could extend the agreement in a way that could result in

 Cronos buying C$60 million (US$42.3 million).

        55.     The Tolling Agreement states that “Peace Naturals will supply bulk quantities of

 dried cannabis to MediPharm for processing on a fee for service basis into bulk resin or other

 premium cannabis oil derivative products. The Tolling Agreement has a two-year term.” In

 other words, Cronos would supply MediPharm with unrefined cannabis and MediPharm would

 receive a “fee” as payment for the “service” of processing that product for Cronos. Generally

 speaking, the term “tolling agreement” in a context like this, refers to an arrangement where one

 party to the agreement (here, Cronos), gives raw material to the other party (here, MediPharm) to

 be processed for a specified fee (i.e., the “toll”), and then the processed product is returned to the




                                                 - 16 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 20 of 63 PageID #: 621




 party that paid to have the product processed. The term “tolling” agreement is not a reference to

 something taking place over a period of time or “tolling” the clock on anything. 2

         56.     The analyst firm Canaccord Genuity summarized the agreements between Cronos

 and MediPharm (in an analyst report published August 8, 2019), stating that under the Supply

 Agreement Cronos would “receive ~C$30M of cannabis concentrate over the next 18-months

 (expandable to ~$60M over 24-months)” and that under the Tolling Agreement it would “send

 MediPharm dried cannabis to process into oil derivative products on a fee for service basis.”

         57.     These agreements were of a sufficiently large scale to constitute core aspects of

 Cronos’ business. Two simple comparisons highlight the significance of the contract to Cronos.

                 (a)     For the 24 months of 2017 and 2018 Cronos’ combined cost of sales,

 marketing, and R&D budget was about US$8 million. Under the 18-month Supply Agreement

 aspect of the MediPharm Agreements – even assuming the extra US$18 million clause and

 extensions were not utilized – Cronos would be paying US$21.1 million on the one agreement

 with MediPharm. Thus, the Supply Agreement required Cronos to spend (in 18 months) more

 than twice its entire budget for comparable expenses over the prior two years, even taking the

 widest plausible view of comparable expenses. The CEO and CFO of a publicly traded company


 2
   As explained in the following sentences, a former employee of Cronos recounted facts establishing that,
 even before the announcement of the Tolling Agreement, MediPharm and Cronos had a similar
 relationship. The former employee was employed by Cronos from August 2017 through June 2020 as an
 Integrated Pest Management Technician and reported to Andrea Desilva, Head of Pest Management. This
 former employee explained that Cronos was growing its own cannabis that could not be used or sold as
 flower because it was so high in bacteria and did not pass Health Canada’s standards. This former
 employee further explained that, bad cannabis was processed into oils because it could be sold in that
 form after processing. The former employee went on to say that because Cronos had so much bad
 cannabis, their oil processing department could not keep up with the supply, and by late 2018/early 2019
 Cronos had a relationship with MediPharm, where Peace Naturals would send cannabis flower to
 MediPharm, so that MediPharm could process it into oil for Cronos. This former employee also recalled
 that Peace Naturals threatened to break off this relationship with MediPharm in late 2018 because
 MediPharm was poaching Cronos’ more experienced employees, but that the relationship ultimately
 continued.


                                                  - 17 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 21 of 63 PageID #: 622




 would obviously be aware of, and indeed familiar with the details of, a relationship of this

 magnitude to their business, barring gross recklessness.

                (b)     Under the Supply Agreement, Cronos was buying product with an eye

 toward reselling it at a profit, perhaps after further processing, packaging and so on. Regardless

 of what other expenses were needed to bring the purchased product to market, Cronos was

 presumably expecting to (at least) offset this US$21.1 million in purchases, with revenue of at

 least US$21.1 million, when Cronos eventually sold the product it was purchasing to its

 customers. It is reasonable to consider how significant US$21.1 million in revenue would have

 been to Cronos’ operations at the time. For the three years before entering into the agreements

 (2016-18), Cronos had total revenue of US$15,687,000. In other words, this one Supply

 Contract was expected to generate sales that were far greater than Cronos’ revenue over the

 entire prior three years of operations. Again, barring gross recklessness, the Individual

 Defendants would have been intimately aware of the details of such an economically significant

 arrangement for Cronos.

                3.      Defendants Begin Fraudulently Double Counting Revenue

        58.     Unbeknownst to Cronos investors, the MediPharm Agreements were part of a

 course of conduct to massively overstate Cronos’ revenue during the Class Period. The

 allegations in this Section are derived from Cronos’ later truthful revelations and the analysis of

 accounting experts retained by Plaintiff.

        59.     The Tolling Agreement called for Cronos to transfer product to MediPharm, so

 that MediPharm could process that product on a “fee for service basis.” In practice, Cronos

 instead transferred product to MediPharm and booked those transactions as sales that generated

 revenue. This was improper for, at least, the following two reasons.



                                                - 18 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 22 of 63 PageID #: 623




         60.     First, the Tolling Agreement was meant to be conducted on a “fee for service”

 basis. This language makes it perfectly clear that the agreement was not a sales agreement.

 When you pay someone a “fee” for performing a service on an asset you own, you do not book

 that transaction as a sale. For example, if someone dropped their car off at a mechanic to pay for

 the service of an oil change and then picked up their car—it would be obviously absurd to record

 that as having “sold a car without oil” and “purchased a car with oil.” Here too, under the

 Tolling Agreement, Cronos was purchasing services (i.e., the processing of dried cannabis into

 bulk resin). Despite this, Cronos chose to record the transfer of product to MediPharm as sales,

 which made no sense given the existence of the Tolling Agreement.

         61.     Second, booking sales as a result of the transfer of product to MediPharm clearly

 constituted a “round-trip” transaction and under basic accounting rules, booking round-trip

 transactions as revenue generating sales is blatantly impermissible.

         62.     Cronos’ originally reported financial statements through September 30, 2019 (i.e.,

 prior to the restatement) applied International Financial Reporting Standards (“IFRS”). IFRS are

 issued by the International Accounting Standards Board (“IASB”). IFRS also include

 international accounting standards (“IAS”) that were issued by the Board of the International

 Accounting Standards Committee. 3

         63.     Cronos disclosed that it applied IFRS 15 for purposes of revenue recognition

 through September 30, 2019. 4 Most business transactions involve exchanges of cash or other


 3
   As of December 31, 2019, the Company applied U.S. GAAP in presenting its financial statements.
 Cronos also presented financial data in Canadian dollars through September 30, 2019. Effective
 December 31, 2019, Cronos became a domestic issuer pursuant to SEC rules, issued financial statements
 in accordance with U.S. GAAP, and presented its financial data in U.S. dollars. See Financial Statements
 for the period ended September 30, 2019, p.37.
 4
   Thereafter, Cronos applied the comparable U.S. Generally Accepted Accounting Procedures (“GAAP”)
 standard, ASC 606.


                                                  - 19 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 23 of 63 PageID #: 624




 monetary assets or liabilities for goods and services. Some transactions, however, involve

 exchanges with another entity of non-monetary assets and IFRS 15 does not apply to non-

 monetary transactions, which are governed by IAS 18 (with reference to IAS 16).

         64.     When parties engage in both purchases and sales, the transactions are evaluated to

 assess whether they were linked, or entered into in contemplation of each other. Under the

 applicable standards, factors that may indicate the agreements are linked include: (1) transactions

 were entered into simultaneously and (2) relative certainty that reciprocal transactions will occur.

 In addition, the purpose of the transaction is relevant to consider. Here, Cronos’ temporary

 transfer of inventory to MediPharm was joined with an expectation to reacquire inventory from

 MediPharm to sell to third-parties. This arrangement resulted in a reciprocal transfer, which

 lacks commercial substance. Generally, an exchange transaction has commercial substance if the

 risk, timing, and amount of the cash flows associated with the asset received differ from those of

 the asset transferred.

         65.     Under certain conditions, non-monetary transactions may be reported based on

 the fair value of the assets involved. Alternatively, the carrying amount of the surrendered asset

 is used as the basis to report the value of the transaction. Specifically, the carrying amount of the

 non-monetary asset surrendered must be used to measure either (1) an exchange of product held

 in the ordinary course of business for product that will be sold in the same line of business to

 customers other than the parties to the exchange or (2) transactions that lack commercial

 substance. The term carrying amount refers to the amount that Cronos had already recorded in

 its financial statements. In other words, Cronos should have recorded the exchange, but should

 not have booked the transaction as a sale generating revenue. An exchange for goods or services

 of a similar nature and value is not regarded as a transaction that generates revenue. The



                                                - 20 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 24 of 63 PageID #: 625




 applicable guidance states that the transfer of raw goods or work in process inventory in

 exchange for finished goods or inventory within the same line of business, is not a transaction

 that generates a sale or revenue. See ASC 845-10-25-3A; IAS 18.12; ASC 845-10-30-15.

           66.    These rules exist to prevent companies from artificially inflating revenue through

 transfers of inventory. For example, if Company A exchanged inventory with Company B, the

 result is that it simply has different inventory to sell. If Company A reported revenue on the

 transaction with Company B and subsequently reported revenue when it sold the inventory

 acquired from Company B, then Company A would have inappropriately inflated revenues and

 costs. It is well accepted that transactions that lack substance should not result in the recognition

 of revenue.

           67.    As Cronos’ eventual revelations made clear, during the Class Period, it

 improperly booked transactions that were lacking in economic substance. Transferring assets to

 MediPharm and the receipt of comparable assets back from MediPharm are textbook examples

 of transactions that lack economic substance. Ultimately, the transactions culminating in

 Cronos’ restatement were round-trip transactions. Round-trip transactions are a type of non-

 monetary transactions that potentially inflate revenue. These transactions have regularly been

 scrutinized by the SEC. For example, a well-known SEC Speech states: 5

                  The staff is concerned when it appears Company A has taken $1
                  million out of its left pocket only to receive that $1 million back in
                  its right pocket, and wants to record the $1 million received in
                  revenue. For example, assume that Company A pays Company X
                  $1 million to enter into the purchase and supply arrangement under
                  which Company A agrees to supply a product to Company X and
                  Company X agrees to purchase a specified minimum volume of
                  product from Company A. Company A gets the $1 million that it
                  gave Company X back through Company X’s guaranteed product


 5
     Speech by SEC Staff: Revenue Recognition, Lynn Turner, May 31, 2001.


                                                  - 21 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 25 of 63 PageID #: 626




                purchases. The staff questions how these types of “round-trip”
                arrangements result in revenue, and whether, in substance, they
                are sham transactions engineered solely to inflate the revenue
                line in the income statement.

        68.     In other words, round-trip transactions result in artificial increases to sales when,

 in fact, such sales are neither legitimate nor representative of sustainable revenue trends.

        69.     Regardless of whether the accounting is viewed as impermissibly booking the

 purchase of services as the sale of goods, or whether the accounting is viewed as counting

 contracts with no economic substance as legitimate sales, Cronos was impermissibly counting

 its transfer of product to MediPharm as revenue.

                4.       Cronos Falsely Posts Rapidly Growing Revenue During the Class
                         Period

        70.     As a result of Cronos’ fraudulent recognition of revenue from its non-existent

 sales, including its non-existent sales to MediPharm, Cronos’ revenue was artificially inflated

 during the Class Period. In addition to posting inflated revenue, Cronos made a variety of

 assurances (see Section V), that it had adequate internal controls and complied with applicable

 accounting standards.

        71.     Specifically, Cronos posted strong results for the first half of 2019 incorporating

 its false revenue from the false sales in 1Q19. On August 8, 2019, Cronos hosted its 2Q19

 earnings call. During that earnings call, Defendant Barbato reiterated the importance of revenue,

 stating that Cronos was “focus[ed] on measures that highlight the operating performance of the

 business, including . . . net revenue.” Defendant Barbato also stated: “We expect the momentum

 for quarter-over-quarter revenue growth to build in the second half of the year as we ramp up

 production in our facilities and increase third-party purchases.”

        72.     Cronos posted even stronger revenue figures in 3Q19, which included additional

 false sales. On November 12, 2019, Cronos announced revenue of C$12,700,000
                                                - 22 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 26 of 63 PageID #: 627




 (US$8,943,661) for 3Q19, as compared to C$3,760,000 (US$2,647,887) for 3Q18. On

 November 12, 2019, Cronos hosted its 3Q19 earnings call. During that call, Defendant Barbato

 stated: “The company reported net revenue of [C]$12.7 million in the third quarter, a 24%

 increase from the second quarter.”

        73.     The following table shows Cronos’ annual revenue growth and percent change

 quarter-over-quarter for the relevant quarter (in Canadian dollars):


                                       Cronos’ Stated Revenue
          $14,000,000

          $12,000,000

          $10,000,000
                                                                           338%
           $8,000,000                                                      YoY
                                                   302%                    Growth
                                                   YoY
           $6,000,000                              Growth
                            220%
                            YoY
           $4,000,000       Growth

           $2,000,000

                    $0
                                      1Q                    2Q                      3Q

                                                2018     2019


 V.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
        AND OMISSIONS DURING THE CLASS PERIOD

        74.     The statements in bold-italics text within this Section are alleged to be materially

 false, misleading, and/or incomplete. This section does not purport to identify every statement

 made during the Class Period and excludes some statements that merely reiterate the same false

 statements identified herein. Where a statement is attributed to Cronos’ management, that

 statement is attributable to the Individual Defendants, as they were at the pinnacle of Cronos’


                                                - 23 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 27 of 63 PageID #: 628




 management. Where a statement was made by an Individual Defendant, or other management-

 level Cronos employee, that statement is also attributable to Cronos.

        A.      May 9, 2019 – 1Q19 Financial Results

        75.     On May 9, 2019, before the markets opened, Cronos issued a press release

 announcing its financial results for 1Q19. In that press release Cronos stated:

                Net revenue was [C]$6.5 million in first quarter 2019,
                representing a 120% increase from [C]$2.9 million in first quarter
                2018, primarily driven by the launch of the adult-use market in
                Canada. Net revenue increased 15% quarter-over-quarter from
                [C]$5.6 million in fourth quarter 2018, primarily driven by
                increased sales in CBD oil, which carries no excise tax reduction
                and increased sales of dry flower.

        76.     On May 9, 2019, before the markets opened, Cronos filed a Report of Foreign

 Private Issuer on Form 6-K with the SEC (“1Q19 Financial Report”), to which it appended as an

 exhibit its 1Q19 financial results. That filing stated that the financial results were approved by

 Cronos’ Board, of which Defendant Gorenstein was Chairman. Those financial results stated

 that Cronos had net revenue of C$6,470,000 in 1Q19.

        77.     On May 9, 2019, Cronos hosted its 1Q19 earnings call. During that earnings call

 Defendant Barbato stated that: “The company reported net revenue of [C]$6.5 million in the

 first quarter of 2019, an increase of 15% from the fourth quarter of 2018.”

        78.     The statements in the prior three paragraphs—supposedly attesting to the revenue

 that Cronos was earning—were false and misleading because they wrongfully included

 improperly recognized revenue that Cronos had not actually earned. Cronos stated that its net

 revenue for the quarter was C$6.5 million (or more precisely C$6.47 million), when in fact, this

 figure was overstated by C$2.5 million due to booking revenue that Cronos had not actually

 earned. This information was material to investors because Cronos’ revenue was an important



                                                - 24 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 28 of 63 PageID #: 629




 aspect of its public valuation, including because it was a major indicator of Cronos’ growth,

 trajectory, and ability to successfully execute on its business plans.

         79.     The 1Q19 Financial Report stated:

                 These unaudited condensed interim consolidated financial
                 statements for the three months ended March 31, 2019 and
                 March 31, 2018 have been prepared in accordance with
                 International Accounting Standard (“IAS”) 34, Interim
                 Financial Reporting. The accounting policies adopted in the
                 preparation of the unaudited condensed interim consolidated
                 financial statements are consistent with those followed in the
                 preparation of the Company’s audited annual consolidated
                 financial statements for the year ended December 31, 2018, except
                 for the adoption of new standards effective as of January 1, 2019.
                 The Company has not early adopted any standard, interpretation or
                 amendment that has been issued but is not yet effective. The
                 Company applied, as of January 1, 2019, International Financial
                 Reporting Standard (‘IFRS’) 16, Leases and Interpretation of the
                 IFRS Interpretations Committee (‘IFRIC’) 23, Uncertainty over
                 income tax treatments. As required by IAS 34, the nature and
                 effect of these changes are disclosed in Note 3.

         80.     The statement in the prior paragraph is false and misleading because Cronos was

 not preparing its financials in accordance with the applicable accounting standards, and instead

 was falsely recognizing revenue that Cronos’ had not earned under the applicable accounting

 standards. 6 This information was material to investors because it meant that Cronos was

 overstating revenue, and Cronos’ revenue was an important aspect of its public valuation,

 including, inter alia, because it was a major indicator of Cronos’ growth, trajectory, and ability

 to successfully execute on its business plans. This information was also material because non-

 conformance with accounting standards indicated problematic operations in general at Cronos

 and rendered reliance on any of its disclosures riskier.


 6
  The disclosures stated that the financial results should be read in conjunction with the Company’s
 December 31, 2018, audited financials which contained certain notes regarding discrete variances from
 applicable accounting standards, but none of those variances are relevant here.


                                                  - 25 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 29 of 63 PageID #: 630




         81.      1Q19 Financial Report stated the following, which statements are attributable to

 Cronos and the Individual Defendants:

                  In accordance with National Instrument 52-109 – Certification of
                  Disclosure in Issuers’ Annual and Interim Filings, and as required
                  by the applicable rules of the U.S. Securities and Exchange
                  Commission (the “SEC”), management is responsible for
                  establishing and maintaining disclosure controls and procedures
                  (“DC&P”), as defined in Rules 13a-15(e) and 15d-15(e) under the
                  United States Securities Exchange Act of 1934, as amended (the
                  “Exchange Act”) and internal control over financial reporting
                  (“ICFR”), as defined in Rules 13a-15(f) and 15d-15(f) under the
                  Exchange Act. Management has designed DC&P and ICFR based
                  on the 2013 Internal Control Integrated Framework issued by the
                  Committee of Sponsoring Organizations of the Treadway
                  Commission.

                  The Company’s disclosure controls and procedures are designed to
                  provide reasonable assurance that material information relating to
                  the Company is made known to senior management, including the
                  Chief Executive Officer (“CEO”) and the Chief Financial Officer
                  (“CFO”) and information required to be disclosed by the Company
                  is recorded, processed, summarized and reported within the time
                  periods specified in securities legislation. ICFR is designed, under
                  the supervision of the CEO and CFO, to provide reasonable
                  assurance regarding the reliability of the Company’s financial
                  reporting and the preparation of its financial statements in
                  accordance with IFRS.

                  As at (sic) March 31, 2019, management concluded that the
                  DC&P and ICFR were adequate and provide such reasonable
                  assurances.

         82.      Attached to the 1Q19 Financial Report were two nearly identical signed

 certifications from each of the Individual Defendants, which stated: 7

                  1. Review: I have reviewed the interim financial report and interim
                  MD&A (together, the “interim filings”) of Cronos Group Inc. (the
                  “issuer”) for the interim period ended March 31, 2019.



 7
  Some of this text was in bold in the original. Here, all bold/italic text has been added to identify false
 and misleading statements.


                                                     - 26 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 30 of 63 PageID #: 631




             2. No misrepresentations: Based on my knowledge, having
             exercised reasonable diligence, the interim filings do not contain
             any untrue statement of a material fact or omit to state a material
             fact required to be stated or that is necessary to make a statement
             not misleading in light of the circumstances under which it was
             made, with respect to the period covered by the interim filings.

             3. Fair presentation: Based on my knowledge, having exercised
             reasonable diligence, the interim financial report together with
             the other financial information included in the interim filings
             fairly present in all material respects the financial condition,
             financial performance and cash flows of the issuer, as of the date
             of and for the periods presented in the interim filings.

             4. Responsibility: The issuer’s other certifying officer(s) and I are
             responsible for establishing and maintaining disclosure controls
             and procedures (DC&P) and internal control over financial
             reporting (ICFR), as those terms are defined in National Instrument
             52-109 Certification of Disclosure in Issuers’ Annual and Interim
             Filings, for the issuer.

             5. Design: Subject to the limitations, if any, described in
             paragraphs 5.2 and 5.3, the issuer’s other certifying officer(s)
             and I have, as at the end of the period covered by the interim
             filings:

                    (a) designed DC&P, or caused it to be designed under our
                    supervision, to provide reasonable assurance that

                            (i) material information relating to the issuer is
                            made known to us by others, particularly during
                            the period in which the interim filings are being
                            prepared; and

                            (ii) information required to be disclosed by the
                            issuer in its annual filings, interim filings or other
                            reports filed or submitted by it under securities
                            legislation is recorded, processed, summarized and
                            reported within the time periods specified in
                            securities legislation; and

                    (b) designed ICFR, or caused it to be designed under our
                    supervision, to provide reasonable assurance regarding
                    the reliability of financial reporting and the preparation
                    of financial statements for external purposes in
                    accordance with the issuer’s GAAP.


                                            - 27 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 31 of 63 PageID #: 632




                  5.1 Control framework: The control framework the issuer’s other
                  certifying officer(s) and I used to design the issuer’s ICFR
                  is Internal Control – Integrated Framework (2013) (“COSO
                  Framework”) published by the Committee of Sponsoring
                  Organizations of the Treadway Commission.

                  5.2 ICFR – material weakness relating to design: N/A.

                  5.3 Limitation on scope of design: N/A.

                  6. Reporting changes in ICFR: The issuer has disclosed in its
                  interim MD&A any change in the issuer’s ICFR that occurred
                  during the period beginning on January 1, 2019 and ended on
                  March 31, 2019 that has materially affected, or is reasonably likely
                  to materially affect, the issuer’s ICFR.

        83.       The statements in the prior two paragraphs were false and misleading because

 Cronos’ public disclosures contained material misstatements and omissions, as described

 throughout this Section, rendering Defendants’ assurances to the contrary false and misleading

 especially given Defendants’ scienter. The statements in the prior two paragraphs were also

 false and misleading because they touted the design of Cronos’ systems of internal controls

 without disclosing that Cronos’ internal controls were subject to a material weakness. In the

 alternative, it is alleged that those statements were false and misleading because Defendants did

 not exercise reasonable diligence, when concluding that Cronos’ disclosures did not contain

 misstatements.

        B.        August 8, 2019 – 2Q19 Financial Results

        84.       On August 8, 2019, Cronos issued a press release announcing its financial results

 for 2Q19. In that press release Cronos stated that its 1Q19 revenue was C$6,470,000 and its

 revenue for 1Q19-2Q19 was C$16,707,000.

        85.       On August 8, 2019, before markets opened, Cronos filed a Report of Foreign

 Private Issuer on Form 6-K with the SEC (the “2Q19 Financial Report”), to which it appended as

 an exhibit its 2Q19 financial results. The filing stated that the financial results were approved by

                                                 - 28 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 32 of 63 PageID #: 633




 Cronos’ Board, of which Defendant Gorenstein was Chairman. The 2Q19 Financial Statements

 stated that Cronos had net revenue of C$16.707 million for the 6 months ended June 30,

 thereby incorporating the net revenue of C$6.47 million for 1Q19.

        86.     The statements in the prior two paragraphs—supposedly attesting to the revenue

 that Cronos was earning—were false and misleading because they wrongfully included

 improperly recognized revenue that Cronos had not actually earned. Cronos stated that its net

 revenue for 1Q19 was C$6.47 million, when in fact, this figure was overstated by C$2.5 million

 due to booking revenue that Cronos had not actually earned. This information was material to

 investors because Cronos’ revenue was an important aspect of its public valuation, including,

 inter alia, because it was a major indicator of Cronos’ growth, trajectory, and ability to

 successfully execute on its business plans.

        87.     The 2Q19 Financial Report also included substantially the same misstatements

 regarding Cronos’ compliance with accounting standards and internal controls identified and

 described in ¶¶79, 81-82. Those statements were misleading for the reasons identified in ¶80,

 83.

        C.      November 12, 2019 – 3Q19 Financial Results

        88.     On November 12, 2019, Cronos issued a press release announcing its financial

 results for 3Q19. In that press release Cronos stated:

                Net revenue was [C]$12.7 million in Q3 2019, representing a
                238% increase from [C]$3.8 million in Q3 2018, primarily driven
                by the launch of the adult-use market in Canada and the inclusion
                of Redwood from the date of closing on September 5, 2019 to the
                end of the quarter. Net revenue increased 24% quarter-over-
                quarter from [C]$10.2 million in Q2 2019, primarily driven by
                increased sales in domestic dried cannabis and the inclusion of
                Redwood.




                                                - 29 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 33 of 63 PageID #: 634




        89.     That same day, Cronos filed a Report of Foreign Private Issuer on Form 6-K with

 the SEC (the “3Q19 Financial Report”), to which it appended as an exhibit its 2Q19 financial

 results. The filing stated that the financial results were approved by Cronos’ Board, of which

 Defendant Gorenstein was Chairman. The 3Q19 Financial Statements stated that Cronos had net

 revenue of C$12.7 million for 3Q19 and net revenue for the first 9-months of 2019 of

 C$29.407 million.

        90.     On November 12, 2019, Cronos hosted its 3Q19 earnings call. During that call

 Defendant Barbato stated: “The company reported net revenue of [C]$12.7 million in the third

 quarter, a 24% increase from the second quarter.”

        91.     The statements in the prior three paragraphs—supposedly attesting to the revenue

 that Cronos was earning—were false and misleading because they wrongfully included

 improperly recognized revenue that Cronos had not actually earned. Cronos stated that its net

 revenues for 3Q19 and 1Q19 were C$12.7 million and C$6.47 million respectively, when in fact,

 the 3Q19 figure was overstated by C$5.1 million and the 1Q19 figure was overstated by C$2.5

 million. Both figures were overstated because they incorporated booking revenue Cronos had

 not actually earned. This information was material to investors because Cronos’ revenue was an

 important aspect of its public valuation, including, inter alia, because it was a major indicator of

 Cronos’ growth, trajectory, and ability to successfully execute on its business plans.

        92.     The 3Q19 Financial Report also included substantially the same misstatements

 regarding Cronos’ compliance with accounting standards and internal controls identified and

 described in ¶¶79, 81-82. Those statements were misleading for the reasons identified in ¶80,

 83.




                                                - 30 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 34 of 63 PageID #: 635




 VI.    THE FRAUD BEGINS TO UNRAVEL

        A.      February 24, 2020: Cronos Delays its Earnings Announcement Without
                Explanation

        93.     On February 24, 2020, Cronos was scheduled to release its 4Q19 results and host

 its earnings conference call on February 27, 2020. However, on February 24, 2020, before the

 markets opened, Cronos announced that it would delay the release of its results. Its short

 statement explained the delay as follows: “The Company has had a delay in the completion of its

 financial statements and will make a further announcement in a subsequent press release to

 schedule the date and time of the earnings conference call.”

        94.     That same day, February 24, 2020, Cronos’ market price fell from a closing price

 of US$7.15 per share on the prior trading day (February 22, 2020) to US$6.37 per share. This

 drop of 10.9% was due to a partial revelation of Defendants’ fraud and/or a partial

 materialization of undisclosed risks arising from Defendants’ fraud.

        95.     On February 24, 2020, The Motley Fool, a popular investor website, published an

 article titled “Why Cronos Group Stock Is Tumbling Today,” stating that the decline “came in

 the wake of the Canadian cannabis producer's announcement that it was delaying its fiscal 2019

 fourth-quarter and full-year update that was previously scheduled for Feb. 27, 2020.”

        B.      March 2, 2020: Cronos Credits its Reporting Delay to Accounting Issues

        96.     On March 2, 2020, after the market closed, Cronos filed an incomplete Annual

 Report on Form 10-K for the fiscal year ended December 31, 2019. Accordingly, it filed a

 notification of inability to timely file Form 10-K, under Form 12b-25. Its justification for the

 delay was as follows:

                The Company is unable to file the complete Form 10-K at this time
                without unreasonable effort or expense because of delays in
                finalizing its audited financial statements. The Company has been
                unable to complete its financial statements for fiscal 2019 due to a

                                                - 31 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 35 of 63 PageID #: 636




                 continuing review by the Audit Committee of the Company’s
                 Board of Directors, with the assistance of outside counsel and
                 forensic accountants, of several bulk resin purchases and sales of
                 products through the wholesale channel and the appropriateness of
                 the recognition of revenue from those transactions.

          97.    The Company added that it “intends to file a complete version of the Form 10-K

 with the SEC as soon as practicable and currently expects to do so within the fifteen-day

 extension period afforded by Rule 12b-25 under the Securities Exchange Act of 1934, as

 amended. However, no assurance can be given that the Company will meet this deadline.”

          98.    The incomplete Form 10-K included most of the sections ordinarily found in a

 Form 10-K filing – except it did not include audited financial statements. The indication from

 this filing was that Cronos’ financial results had not been accepted by its auditor (KPMG LLP) –

 in other words, it had been caught.

          99.    The incomplete Form 10-K also disclosed that Cronos had three major customers

 and that one of these customers was MediPharm. More specifically, Cronos disclosed that

 MediPharm was one of three customers where Cronos’ sales to that customer exceeded 10% of

 the Company’s 2019 net revenues. It further disclosed that “[t]he Company’s arrangement with

 MediPharm is described above.” 8 While the details were not yet clear, this was an exceptionally

 telling revelation. It meant that Cronos was booking at least 10% of its sales based on the

 relationship with MediPharm – a relationship that ultimately should not have resulted in any

 sales.

          100.   By this point, it was clear that Cronos was facing extremely serious accounting

 issues. The issues were severe enough that Cronos had blown its initial filing deadline and



 8
  The disclosure “above” being reference in that quote is a description of the previously publicly disclosed
 MediPharm Agreements.


                                                   - 32 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 36 of 63 PageID #: 637




 blown past its extension. Investors did not yet know the exact details of these issues, but they

 knew enough to understand the likelihood that the Company had been inflating its financial

 results. On this news, Cronos’ stock fell from a closing price on March 2, 2020 of US$6.02 per

 share down to a closing price of US$5.32 per share the following day, which amounted to a

 roughly 11.6% decline. This drop was due to a partial revelation of Defendants’ fraud and/or a

 partial materialization of undisclosed risks arising from Defendants’ fraud.

        101.    Analyst commentary following this revelation reaffirms the significance of the

 issues. For example, on March 3, 2020, the analyst firm Bank of America Securities described

 the Company’s revelation an “unfortunate development” and noted the uncertainty caused by the

 its apparent use of “aggressive accounting.” Bank of America lowered its price target for the

 company due to the issues revealed. The same report stated that issue “remind[ed]” the analyst

 of scrutiny the prior year when a competitor (Aurora Cannabis Inc.) faced, wherein that

 competitor was accused of selling “bulk product to its extraction partner (booking revenue), only

 to buy back extract from said partner and sell said extract.”

        102.    Also on March 3, 2020, the analyst firm CIBC described the risks posed by

 “overstated revenues from early- to mid-2019 as a result of the use of excessive transactions to

 sell products to extractors and then repurchasing those same products (as part of tolling

 arrangements), with increased market prices inflating revenues. They stated that the issue was

 “surprising,” especially given the legal expertise of Cronos’ executives – Defendant Gorenstein

 being a former General Counsel and Sullivan and Cromwell corporate attorney and Defendant

 Barbato previously working as a Senior Auditor for a publicly traded company. CIBC also

 stated that the apparent “revelation of the lack of oversight at the management level of an

 industry flagbearer,” may prove more relevant than the direct financial impact. The same



                                                - 33 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 37 of 63 PageID #: 638




 reported stated “we underscore that the greater concern here is the reputational impact of the

 revenue recognition error.”

        103.    Additionally, on March 3, 2020, the analyst firm Jefferies wrote that the

 disclosure “potentially raises questions over the sales pop last quarter.” More specifically,

 Jefferies noted that they had previously questioned the long-term “sustainability” of the bulk

 sales channel as a leading source of revenue from Cronos and noting that the inflated revenue

 from bulk sales “raises questions over the wholesale revenues.” In other words, the disclosure

 cast doubt on the long-term viability of one of Cronos’ major revenue streams. Jefferies also

 identified MediPharm as the likely counter-party to the relevant transactions, noting that the

 disclosure related to “bulk resin” and that in Cronos’ then-recent filings, the agreements with

 MediPharm were the only mention of bulk resin.

        C.      March 17, 2020: Cronos Announces a Massive Restatement

        104.    The previously filed incomplete Form 10-K and related Form 12b-25 provided

 Cronos with fifteen days to file a complete Annual Report for 2019. However, on March 17,

 2020, after markets closed, Cronos announced it would not be filing a complete Annual Report

 within the required time, and instead that it would need to restate previously filed financial

 statements for the “first, second and third quarters of 2019 that were previously filed on Form 6-

 K on May 9, 2019, August 8, 2019 and November 12, 2019, respectively.” The Company

 reached this decision based on the “recommendation of the Audit Committee of the Company’s

 Board of Directors and after consultation with KPMG LLP, the Company’s independent

 registered public accounting firm,” and stated that its “prior financial statements for these

 periods should therefore no longer be relied upon.”

        105.    Critically, a restatement is a correction of error in previously issued financial

 statements resulting from mathematical mistakes, mistakes in the application of GAAP, or
                                                - 34 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 38 of 63 PageID #: 639




 misuse of facts based on information that existed at the time the financial statements were

 prepared. In other words, Cronos’ restatement was only appropriate if the information

 culminating in the restatement was knowable at the time the original financial statements were

 issued. Moreover, a restatement is only appropriate if the error in the previously issued financial

 statements was material. Thus, Cronos’ restatement was an admission that its previously issued

 financial statements were materially false and misleading.

        106.    The restatement followed the “review of certain bulk resin purchases and sales of

 products through the wholesale channel” by the Company’s Audit Committee. Importantly, the

 Company stated that the “restatement is being made to eliminate certain of these transactions

 through the wholesale channel.” In other words, the delayed results, incomplete 10-K and

 restatement all were the result of needing to “eliminate” certain transactions. Those transactions

 – including the fraudulently booked revenue from non-existent sales to MediPharm – had to be

 eliminated because it was improper to book revenue from non-existent sales.

        107.    More specifically, the Company acknowledged that it would need to reduce

 revenue for 1Q19 by about C$2.5 million and would need to reduce revenue for 3Q19 by about

 C$5.1 million. More specifically, the Company stated:

                The Company will restate its unaudited interim financial results
                statements for the three months ended March 31, 2019, the six
                months ended June 30, 2019 and the three and nine months ended
                September 30, 2019 to eliminate a sale of dried cannabis for C$2.5
                million [(US$1.8 million)] in the first quarter, and sales of dried
                cannabis for C$5.1 million [(US$3.6 million)] in the third quarter
                which will have the effect of reducing revenue for the three months
                ended March 31, 2019 by C$2.5 million and the three months
                ended September 30, 2019 by C$5.1 million.

        108.    As previously explained, the Tolling Agreement with MediPharm would result in

 Cronos delivering dried cannabis to MediPharm (but was not a sales contract). Here, Cronos



                                                - 35 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 39 of 63 PageID #: 640




 was providing additional information to the market and partially revealing the fraud it previously

 had hidden from the market – namely that it had been recognizing its transfers of product as

 “sales,” while it was buying product from MediPharm through the Supply Agreement and

 transferring product to be processed by MediPharm through the “fee for service” Tolling

 Agreement.

        109.     The restatement was significant – resulting in reducing revenue by 39% and 40%

 for 1Q19 and 3Q19, respectively. The following charts show the size of the restatement in

 comparison to the previously reported results (in Canadian dollars):


               Cronos’ Initially Stated and Restated 1Q19-3Q19 Revenue
  $14,000,000

  $12,000,000
                                                                                       40%
  $10,000,000                                                                          decline

   $8,000,000

   $6,000,000
                                   39%
                                   decline
   $4,000,000

   $2,000,000

            $0
                              1Q                               2Q                 3Q

                                      2019 (original)      2019 (restated)



        110.     Upon announcement of this massive restatement, Cronos’ stock price fell sharply.

 The news was announced after market on March 17, 2020 – and anyone trading in or analyzing

 Cronos knew to expect Cronos to make a filing that day. The market closed on March 17, 2020


                                                  - 36 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 40 of 63 PageID #: 641




 at the price of US$5.96 and the next morning on March 18, 2020 (after the news that a

 restatement was forthcoming had been announced), it fell to US$4.86. This was a dramatic

 18.5% decline. This drop was due to a partial revelation of Defendants’ fraud and/or a partial

 materialization of undisclosed risks arising from Defendants’ fraud.

        111.    On March 18, 2020, the analyst firm Jefferies wrote a report commenting on

 Cronos’ restatement. The report concluded that the announcement “paints a gloomy view of

 Cronos’ underlying business” and reiterated that the issue “raises serious questions as to the

 strength of Cronos’ underlying business.” On March 20, 2020, an article was published on the

 investor website Seeking Alpha commenting on the announcements regarding Cronos’

 restatements. That article commented on the magnitude of the restatement and added “[t]his new

 development has added to the already growing set of troubles for this Canadian cannabis

 company.”

        D.      March 19, 2020: SEC Inquiry Into Cronos’ Dealings with MediPharm

        112.    On March 19, 2020, MarketWatch reported that on March 10, 2020, an email was

 sent to Cronos employees by a Cronos lawyer, instructing Cronos employees to retain certain

 records pertaining to a “confidential and non-public inquiry by the Securities and Exchange

 Commission.” The SEC Division of Enforcement had requested that the Company retain and

 preserve all records about revenue recognition related to bulk resin purchases and wholesale

 sales of biomass or other products. More specifically, employees were instructed to preserve

 records related to transactions, negotiations, and other dealings with MediPharm, along with

 certain other companies including TerrAscend Corp., Heritage Cannabis Holdings Corp., and

 48North Cannabis Corp. The only Company disclosed by Cronos as a large Cronos customer in

 any of Cronos’ prior SEC filings was MediPharm.



                                                - 37 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 41 of 63 PageID #: 642




        E.      March 30, 2020: Cronos Finally Discloses the Truth, Filing its Restated 10-K
                and Disclosing the Existence of a Material Weakness

        113.    On March 30, 2020, after the close of the market, Cronos issued several restated

 SEC filings which disclosed its accounting fraud and lack of internal controls. Those revelations

 are described in detail below. In reaction to the news that Cronos had not maintained adequate

 internal controls and in reaction to the additional information regarding the egregious nature of

 its overstatement of revenue, the market price for Cronos’ stock sharply declined. On March 30,

 2020, Cronos’ stock closed at US$6.34 per share, and by the close of trading the following day,

 Cronos was down to a price of US$5.67, a more than 10.5% decline. This drop was due to a

 partial revelation of Defendants’ fraud and/or a partial materialization of undisclosed risks

 arising from Defendants’ fraud.

                1.      The Restatement of Wrongfully Recognized Revenue

        114.    In a March 30, 2020 press release, Cronos stated that its Audit Committee had

 “completed its review of certain bulk resin purchases and sales of products through the wholesale

 channel.” “Following completion of the review, and on the recommendation of the Audit

 Committee and advice from the Company’s independent auditor, KPMG LLP, the Board

 determined that Cronos Group will restate its unaudited interim financial statements for the first,

 second and third quarters of 2019. Accordingly, the Company reduced revenue for the three

 months ended March 31, 2019 by C$2.5 million and the three months ended September 30, 2019

 by C$5.1 million.” This was the same reduction the Company had said that it would need to

 make, in its March 17, 2020 disclosure.

        115.    Defendant Gorenstein was quoted in the press release, stating that: “We are

 pleased that the Audit Committee has completed its review, and that Cronos Group is now

 current with the filing of our financial reports. As we move forward, we are committed to


                                                - 38 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 42 of 63 PageID #: 643




 improving our internal controls and financial reporting practices, maintaining the highest

 standards of transparency and accountability, and enhancing our capabilities and resources across

 functions to support our strategy.”

        116.    On the same day, Cronos filed its Amended 10-K for the fiscal year ended

 December 31, 2019, as well as amended and restated financial statements for 1Q19, 2Q19, and

 3Q19, which finally disclosed the extent of the accounting fraud, consequential restatement, and

 provided additional details about the nature of the fraud.

        117.    The Company’s amended and restated financial statements indicate that Cronos

 previously issued false revenue for not only 1Q19 and 3Q19, but also meant it had to restate its

 revenue for the six-month period ended June 30, 2019 and the nine-month period ended

 September 30, 2019.

        118.    Cronos explained the restatement as follows, which explanation is consistent with,

 but more detailed than, its prior revelations:

                The Company has amended and restated its unaudited condensed
                interim consolidated financial statements for the three and nine
                months ended September 30, 2019 (“interim financial
                statements”). Subsequent to the original issuance of the interim
                financial statements, the Audit Committee of the Company’s
                Board of Directors, with the assistance of outside counsel and
                forensic accountants, conducted a review of certain bulk resin
                purchases and sales of products through the wholesale channel and
                the appropriateness of the recognition of the revenue associated
                with those transactions. As a result of this review, it was concluded
                that there were accounting errors in the previously filed interim
                financial statements.

                In the case of the nine months ended September 30, 2019, these
                accounting errors were due to three wholesale transactions, one of
                which occurred during the three-months ended March 31, 2019 and
                was inappropriately accounted for as revenue. The transaction
                involved the exchange of cannabis dry flower for cannabis resin,
                with a third party, in two simultaneous transactions entered into in
                contemplation of one another. Subsequent to the original issuance
                of the interim financial statements, this transaction was not deemed
                                                  - 39 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 43 of 63 PageID #: 644




                to meet the criteria for revenue recognition in accordance with
                IFRS 15 and was subsequently accounted for as a non-monetary
                transaction valued at the carrying value of the inventory
                exchanged. This resulted in revenue being overstated by
                approximately [C]$2.5 million and cost of goods sold being
                overstated by approximately [C]$2.4 million on the Consolidated
                Statements of Operations and Comprehensive Income (Loss), in
                the interim financial statements for the nine months ended
                September 30, 2019.

                During the three months ended September 30, 2019, there was a
                similar wholesale transaction where cannabis dry flower was
                exchanged for cannabis extracts in three simultaneous transactions
                which were entered into in contemplation of one another.
                Subsequent to the original issuance of the interim financial
                statements, this transaction was not deemed to meet the criteria for
                revenue recognition in accordance with IFRS 15 due to lack of
                commercial substance and was subsequently accounted for as a
                non-monetary transaction valued at the carrying value of the
                inventory exchanged. This resulted in revenue being overstated by
                approximately [C]$2.1 million, cost of goods sold being overstated
                by approximately [C]$3.4 million and realized fair value
                adjustment on inventory was overstated by approximately [C]$2.3
                million on the Consolidated Statements of Operations and
                Comprehensive Income (Loss), in the interim financial statements
                for the three and nine months ended September 30, 2019.

                During the three months ended September 30, 2019, there was
                another wholesale transaction for a sale of dried cannabis to a third
                party. The transaction was deemed to be a consignment sale under
                the guidance of IFRS 15 Revenue from contracts with customers.
                As a result, revenue recognized was overstated by approximately
                [C]$3.0 million, cost of sales was overstated by approximately
                [C]$1.7 million and realized fair value adjustment on inventory
                was overstated by approximately [C]$3.3 million on the
                Consolidated Statements of Operations and Comprehensive
                Income (Loss), in each case in the interim financial statements for
                the three and nine months ended September 30, 2019.

        119.    Additionally, in the Amended 10-K, Cronos revised its description of its major

 customers 9 to remove MediPharm from the list – reducing the list from three major customers


 9
  Cronos defined “major customer’ as “customers that each individually accounted for greater than 10%
 of the Company’s annual revenues and greater than 10% of accounts receivable.


                                                 - 40 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 44 of 63 PageID #: 645




 down to two major customers. On that same day, the restated financial information for 1Q19 and

 3Q19 was also issued, revising the comments appearing therein regarding Cronos’ major

 customers. Those results showed that in 1Q19 and 3Q19 one major customer had been removed

 from the results. 10 MediPharm was the only major customer removed from the list of three

 major customers for the year – and the removal of the wrongfully booked transactions eliminated

 a major customer each time – further establishing that the wrongfully booked revenue in both

 1Q19 and 3Q19 both involved MediPharm. 11

         120.    This again, established that at least some of the transactions at issue were the ones

 in which Cronos had improperly treated the transfer of product to MediPharm (as part of the “fee

 for service” Tolling Agreement) as sales, and then Cronos was required to “eliminate” those

 transactions, upon being caught.

                 2.      The Inadequate Internal Controls

         121.    Within the Amended 10-K, Cronos published two reports by its auditor, KPMG

 LLP (“KPMG”), issuing opinions on the effectiveness of the Company’s internal controls over

 financial reporting and the existence of material weaknesses.

         122.    In accordance with the standards of the Public Company Accounting Oversight

 Board (United States) (“PCAOB”) and based on criteria established in Internal Control -

 Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the


 10
    The 1Q19 results had initially disclosed two major customers generating revenues of about C$3.8. The
 revised 1Q19 results reduced this to one major customer generating revenues of about C$1.3 million.
 This reduction of C$2.5 million is the previously discussed C$2.5 million downward restatement. The
 3Q19 results had initially disclosed three major customers generating revenues of about C$9.5 million.
 The revised 3Q19 results reduced this to two major customers generating about C$4.4 million. This
 reduction of C$5.1 million is the previously discussed C$5.1 million downward restatement.
 11
    Additionally, the Amended 10-K, disclosed the percent of net revenue contributed by the remaining two
 Major Customers. One of the remaining major customers contributed 14% of net revenue (about US$3.3
 million) and the other contributed 18% (about US$4.3 million).


                                                  - 41 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 45 of 63 PageID #: 646




 Treadway Commission (“COSO Framework”), KPMG “expressed an adverse opinion on the

 effectiveness of the Company’s internal control over financial reporting.” In part, this was

 because KPMG had identified a critical accounting error with respect to the “evaluation of

 revenue recognition through the wholesale sales channel.” 12

         123.    More specifically, KPMG opined that the ineffective internal control over

 financial reporting was “because of the effect of the material weaknesses . . . on the achievement

 of the objectives of the control criteria.” 13 KPMG identified the following material weaknesses:

                 Risk Assessment: The Company did not appropriately design
                 controls to monitor and respond to changes in its business in
                 relation to our transactions in the wholesale market;

                 Segregation of Duties: The Company did not maintain adequately
                 designed controls on segregation of purchase and sale
                 responsibilities to ensure accurate recognition of revenue in
                 accordance with GAAP; and

                 Non-Routine Transactions: The Company’s controls were not
                 effective to ensure that non-routine transactions, including
                 deviations from contractually established sales terms were
                 authorized, communicated, identified and evaluated for their
                 potential effect on revenue recognition.

         124.    In the Amended 10-K, Defendants disclosed that they conducted an evaluation of

 Cronos’ disclosure controls and procedures as defined in the Exchange Act, and admitted that

 their prior disclosure controls and procedures were not effective. In pertinent part, the Individual

 Defendants stated:



 12
    KPMG defines a critical audit matter as arising “from the current period audit of the consolidated
 financial statements that were communicated or required to be communicated to the Audit Committee and
 that: (1) relate to accounts or disclosures that are material to the consolidated financial statements and (2)
 involved our especially challenging, subjective, or complex judgments.”
 13
    KPMG defines material weakness as “a deficiency, or a combination of deficiencies, in internal control
 over financial reporting, such that there is a reasonable possibility that a material misstatement of the
 company’s annual or interim financial statements will not be prevented or detected on a timely basis.”


                                                    - 42 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 46 of 63 PageID #: 647




                Based on this evaluation, the Chief Executive Officer and Chief
                Financial Officer have concluded that as of December 31, 2019,
                due to the existence of the material weaknesses in our internal
                control over financial reporting described below, our disclosure
                controls and procedures were not effective to provide reasonable
                assurance that the information required to be disclosed by us in
                reports we file or submit under the Exchange Act were recorded,
                processed, summarized and reported within the time periods
                specified in the rules and forms of the SEC, and to ensure that the
                information required to be disclosed by us in reports that we file or
                submit under the Exchange Act, is accumulated and communicated
                to our management, including the principal executive officer and
                principal financial officer, as appropriate, to allow timely decisions
                regarding required disclosure.

        125.    The Company conceded that it was the management of Cronos who was

 responsible for establishing and maintaining adequate internal control over financial reporting,

 and after management conducted an assessment of the effectiveness of the Company’s internal

 control over financial reporting based on the criteria of the COSO Framework it “concluded that

 its internal control over financial reporting was not effective as of December 31, 2019 to provide

 reasonable assurance regarding the reliability of financial reporting and the preparation of

 financial statements in accordance with GAAP, due to the material weaknesses.”

        126.    The Company also conceded that:

                Because of these control deficiencies which we have also
                determined to be material weaknesses, the Company overstated
                revenue, cost of sales and inventory related to non-routine,
                wholesale sale transactions which have resulted in the restatement
                of the interim financial statements for the three months ended
                March 31, 2019, six months ended June 30, 2019 and three and
                nine months ended September 30, 2019.

        127.    As a result of the material weaknesses, “the Company restated one transaction for

 the three months ended March 31, 2019 and six months ended June 30, 2019, and two

 transactions for the three months ended September 30, 2019 to correct misstatements. These




                                                - 43 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 47 of 63 PageID #: 648




 deficiencies create a reasonable possibility that a material misstatement to the consolidated

 financial statements will not be prevented or detected on a timely basis.”

        128.    Defendants further disclosed a remediation of the material weaknesses

 implementing controls and procedures to address the risk assessment, segregation of duties, and

 non-routine transactions.

 VII.   ADDITIONAL ALLEGATIONS OF SCIENTER

        129.    At all relevant times, Defendants acted with scienter. Numerous facts support that

 Defendants either had actual knowledge of the truthful facts contradicting their false statements

 or acted with reckless disregard for the truth or falsity of those statements and omissions.

 Cronos has the scienter of its management-level employees, including each of the Individual

 Defendants.

        130.    Throughout the Class Period, Defendants signed sworn statements attesting to the

 fact that they had reviewed Cronos’ financial statements and that they were directly involved in

 the design of Cronos’ internal controls. Specifically, Defendants assured investors that the

 system of internal controls was designed in such a way that it provided reasonable assurance that

 “material information related to the issuer [was] made known to” each of the Individual

 Defendants.

        131.    The size of the restatements – 39% of total revenue for 1Q19 and 40% of total

 revenue for 3Q19 – supports the strong inference that Defendants, as the most senior executives

 of the Company, knew or were reckless in not knowing of the improper accounting. These were

 enormously significant violations of basic accounting standards—the sort of violations that only

 occur through intentional wrongdoing or gross recklessness.

        132.    The materiality of the MediPharm Agreements strongly supports the inference

 that Defendants knew the agreements’ terms and how the transactions with MediPharm were
                                                - 44 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 48 of 63 PageID #: 649




 being accounted for. The agreements were a core operation of Cronos. The agreements were

 tied to expenses of at least C$30 million – which was more than twice Cronos’ entire aggregate

 cost of sales, marketing, and R&D budget for the prior two years. Or, put in terms of revenue—

 since Cronos undoubtedly expected to resell the product it was buying from MediPharm at a

 price equal to or greater than the price that it was paying—the agreements were tied to expected

 revenue of more than C$30 million, which was far more than Cronos’ entire revenue for the

 three years prior to entering into the agreements.

         133.    The egregiousness of the false accounting strongly supports the inference of

 scienter. Defendants were booking revenue for “sales” when they were really transferring

 product to be processed. Defendants were completely fabricating sales transactions that

 ultimately did not merely need to be reduced—they needed to be completely eliminated. The

 booking of revenue from these non-existent sales were bright red flags indicating wrongful

 accounting. The violations of applicable International Financial Reporting Standards (IFRS)

 rules is itself indicative of scienter.

         134.    The recognition of MediPharm as one of Cronos’ three largest customers was

 another bright red flag indicating to those within the Company that they were falsely recognizing

 revenue. Defendants knew that their relationship with MediPharm—one where they bought

 product from MediPharm under the Supply Agreement and one where they paid MediPharm to

 process product on a “fee for service” basis—did not render MediPharm a customer at all, let

 alone one of Cronos’ three biggest customers. The CEO and CFO of a publicly traded company

 are tasked with knowledge of the Company’s largest customers and would certainly know that

 MediPharm was not a real customer at all. Again, this was not an incident of merely overstating

 revenue from a genuine customer—the revenue was entirely fabricated and needed to be entirely



                                                - 45 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 49 of 63 PageID #: 650




 eliminated upon restatement. It defies belief that the Individual Defendants could have not

 known the details of supposed “sales” accounting for such massive portions of Cronos’ revenue

 when those sales were with a party that was not even a customer at all.

        135.    The sophistication of the Individual Defendants, Cronos’ CEO and CFO,

 strengthens the allegations of scienter, by undermining an exculpating explanation for the fraud.

 Defendant Barbato previously worked as a Senior Auditor for NACCO Industries and has

 degrees in accounting and business administration – these blatant accounting violations would

 have been incredibly obvious to him given this background. Defendant Gorenstein, a former

 Sullivan and Cromwell attorney and general counsel, was clearly sophisticated enough to realize

 the blatantly erroneous accounting being used by the Company.

        136.    Additionally, Defendants were on particular notice that round trip transactions of

 the sort it engaged in were improper. On October 17, 2019, Craig Wiggins of The Cannalysts, a

 reputable analyst firm focused on the cannabis industry, published a report alleging that one of

 Cronos’ main competitors, Aurora Cannabis Inc. (“ACB”), had engaged in round-trip

 transactions associated with ACB’s 2017 “tolling agreement” with Radient Technologies Inc.,

 which were nearly identical to Cronos’ improper transactions alleged herein. The report suggests

 that ACB booked sales for the transfer of raw cannabis to Radient, and Radient converted these

 materials to extract that was sold back to ACB. The report explained that this sort of transaction

 would be improper. The report was discussed in articles by several other media outlets.

        137.    It is overwhelmingly likely that Defendants were aware of this publicly available

 analyst report, including because: (1) ACB was one of Cronos’ main competitors – and was

 listed as a member of the “Cronos Peer Group” for purpose of assessing executive compensation

 at Cronos in its proxy filings – it is overwhelmingly likely that Cronos’ management level



                                               - 46 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 50 of 63 PageID #: 651




 employees paid attention to major allegations of wrongdoing at its close competitors; (2) Cronos

 was a significant shareholder of ACB, and therefore obviously would have tracked major news

 potentially affecting the company and its investment therein; (3) The Cannalysts and Craig

 Wiggins routinely covered and commented on Cronos, and executives pay attention to

 commentary from the analysts that cover their own company, and their peer firms; and (4)

 Cronos on numerous occasions prior to, and during, the Class Period claimed to be a leader in

 the industry – indicating that they would be aware of irregularities in competitors’ practices.

        138.    As alleged herein and taken together, numerous facts point towards Defendants’

 intent to engage in an impermissible accounting scheme to fraudulently inflate revenue – the size

 of the restatement, the Defendants’ commitment to internal controls, the egregiousness of the

 accounting errors, the false labeling of MediPharm as a major customer, the sophistication of the

 Defendants, and the highly public notice of similar allegations of misconduct directed at a major

 competitor.

 VIII. CONTROL PERSON ALLEGATIONS

        139.    The Individual Defendants, by virtue of their high-level positions with the

 Company, directly participated in the management of the Company and were directly involved in

 the day-to-day operations of the Company at the highest levels. The Individual Defendants

 participated in drafting, preparing, and/or approving the public statements and communications

 complained of herein and were aware of, or recklessly disregarded, the material misstatements

 contained therein and omissions therefrom, and were aware of their materially false and

 misleading nature.

        140.    The Individual Defendants, as senior executive officers of the Company, were

 able to and did control the content of the various SEC filings, press releases, earnings calls, and

 other public statements pertaining to the Company during the Class Period. The Individual
                                                - 47 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 51 of 63 PageID #: 652




 Defendants were provided with copies of the documents and statements alleged herein to be

 materially false and misleading prior to or shortly after their issuance and/or had the ability and

 opportunity to prevent their issuance or cause them to be corrected. Accordingly, the Individual

 Defendants are responsible for the accuracy of the public reports, releases, and other statements

 detailed herein, and are primarily liable for the misrepresentations and omissions contained

 therein.

        141.    The Individual Defendants, because of their positions of control and authority as

 senior executive officers and directors, had access to the adverse undisclosed information about

 Cronos’ business through their access to internal corporate documents and information,

 conversations and associations with other corporate officers and employees, attendance at

 regularly-held meetings, as well as other management and Board of Directors meetings and

 committees thereof, and reports and other information provided to them in connection therewith.

        142.    As senior officers and controlling persons of a publicly held company whose

 common stock was, during the relevant time, registered with the SEC pursuant to the Exchange

 Act and traded on the NASDAQ, the Individual Defendants each had a duty to promptly

 disseminate accurate and truthful information with respect to the Company’s operations and

 business, and to correct any previously issued statements that were or had become materially

 misleading or untrue, so that the market price of the Company’s common stock would be based

 upon truthful and accurate information. The Individual Defendants’ wrongdoing during the Class

 Period violated these specific requirements and obligations.

 IX.    LOSS CAUSATION

        143.    During the Class Period, as detailed herein, Cronos and the Individual Defendants

 engaged in a course of conduct that artificially inflated and/or artificially maintained the price of

 Cronos securities and operated as a fraud or deceit on the Class Period purchasers of Cronos
                                                 - 48 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 52 of 63 PageID #: 653




 common stock by making the materially false and misleading statements and omissions recited

 above. The price of Cronos securities was artificially inflated and/or maintained because

 Defendants’ fraud falsely conveyed higher than true revenue for Cronos and falsely conveyed

 that the Company had adequate internal controls when it did not.

        144.    As the truth was revealed and became known to the market, and as the concealed

 risks began to materialize, the price of Cronos’ common stock declined precipitously as the prior

 artificial inflation was removed from the price of the shares. The stock declines were caused by

 revelations of Defendants’ accounting improprieties and materializations of the previously

 undisclosed risks posed by Defendants’ false accounting and inadequate internal controls. As

 explained within, those revelations occurred on:

                (a)     February 24, 2020, before the markets opened, when Cronos announced it

 would delay its earnings call, and its stock price fell to US$6.37, from a prior close of US$7.15,

 which was a 10.9% decline.

                (b)     March 2, 2020, after the markets closed, Cronos filed the incomplete 10-

 K. The following day its stock price fell from a closing price on March 2, 2020 of US$6.02

 down to a closing price of US$5.32 on March 3, 2020, which amounted to a roughly 11.6%

 decline.

                (c)     March 17, 2020, after the markets closed, Cronos announced it would not

 be filing a complete Annual Report within the required time, and instead announced the expected

 restatements of its 1Q19 and 3Q19 results. The market closed on March 17, 2020 at the price of

 US$5.96 and the next morning (after the news that a restatement was forthcoming had been

 announced), it fell to US$4.86. This was a dramatic 18.5% decline.




                                                - 49 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 53 of 63 PageID #: 654




                  (d)    March 30, 2020, after the markets closed, Cronos officially restated its

 revenue, disclosed its material weakness in internal controls, and disclosed additional

 information about its accounting fraud. On March 30, 2020, Cronos’ closed at a price of

 US$6.34, and by the close of trading the following day, Cronos was down to a price of US$5.67,

 a 10.5% decline.

        145.      As a result of their purchases of Cronos common stock at artificially inflated

 prices during the Class Period, Plaintiff and other members of the Class suffered a substantial

 economic loss (i.e., damages under the federal securities laws). The price decline in Cronos

 common stock was a direct result of the nature and extent of the materially false and misleading

 statements and omissions revealed to investors and the market. Thus, Defendants’ wrongful

 conduct, as alleged herein, directly, and proximately caused the damages suffered by Plaintiff

 and the Class.

 X.     APPLICABILITY OF PRESUMPTION OF RELIANCE: AFFILIATED UTE AND
        FRAUD-ON-THE MARKET PRESUMPTIONS

        146.      Plaintiff alleges that throughout the Class Period, Defendants omitted material

 information of which Defendants were aware or reckless in not knowing. Such statements

 artificially inflated or artificially maintained the price of Cronos publicly traded common stock

 and operated as a fraud or deceit on all persons and entities who purchased or otherwise acquired

 that common stock during the Class Period. Because Defendants chose to speak on the issues

 described in Section V, it was important that Defendants not mislead investors or withhold

 material information. To the extent that the Defendants concealed or improperly failed to

 disclose material facts with respect to Cronos and its business, Plaintiff is entitled to a

 presumption of reliance in accordance with Affiliated Ute Citizens of Utah v. United States, 406

 U.S. 128, 153 (1972).


                                                 - 50 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 54 of 63 PageID #: 655




           147.   Plaintiff is entitled to a presumption of reliance established by the fraud-on-the-

 market doctrine in that, among other things:

                  (a)    Defendants made public misrepresentations or failed to disclose material

 facts during the Class Period;

                  (b)    the omissions and misrepresentations were material;

                  (c)    the Company’s common stock traded in an efficient market;

                  (d)    the misrepresentations and omissions alleged would tend to induce a

 reasonable investor to misjudge the value of the Company’s shares; and

                  (e)    Plaintiff and other members of the Class purchased Cronos’ common

 stock between the time Defendants misrepresented or failed to disclose material facts and the

 time the true facts were disclosed, without knowledge of the misrepresented or omitted facts.

           148.   At all relevant times, the market for Cronos common stock was an efficient

 market for the following reasons, among others:

                  (a)    Cronos shares met the requirements for listing, and were listed and

 actively traded on the NASDAQ, a highly efficient and automated market;

                  (b)    The Company traded at high volumes throughout the Class Period;

                  (c)    The Company had a high market capitalization throughout the Class

 Period;

                  (d)    Cronos filed periodic public reports with the SEC;

                  (e)    Cronos regularly communicated with public investors via established

 market communication mechanisms, including the regular dissemination of press releases on the

 national circuits of major newswire services, the Internet and other wide-ranging public

 disclosures;



                                                  - 51 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 55 of 63 PageID #: 656




                (f)     Cronos was followed by several securities analysts employed by major

 brokerage firm(s), who wrote reports that were distributed to customers of their respective

 brokerage firm(s), were publicly available, and entered the public marketplace; and

                (g)     Unexpected material news about Cronos was rapidly reflected in and

 incorporated into the Company’s share price during the Class Period.

        149.    As a result of the foregoing, the market for Cronos’ common stock promptly

 digested current information regarding Cronos from publicly available sources and reflected such

 information in Cronos’ common stock’ price. Under these circumstances, all persons and entities

 who purchased or otherwise acquired Cronos’ common stock during the Class Period suffered

 similar injury through their purchase of Cronos at artificially inflated prices, and the presumption

 of reliance applies.

 XI.    NO SAFE HARBOR

        150.    The statutory safe harbor provided by the Private Securities Litigation Reform

 Act (“PSLRA”) for forward-looking statements under certain circumstances does not apply to

 any of the materially false and misleading statements and omissions alleged herein.

        151.    The statements alleged to be false and misleading herein all relate to then-existing

 facts and conditions. To the extent certain statements alleged to be false or misleading are

 determined to be mixed statements of historical or present information and future information,

 such statements are not entitled to the safe harbor with respect to the part of the statement that

 refers to historical or present conditions.

        152.    To the extent certain of the statements alleged to be false or misleading may be

 characterized as forward-looking statements, they were not identified as “forward-looking

 statements” when made and there were no meaningful cautionary statements identifying



                                                 - 52 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 56 of 63 PageID #: 657




 important factors that could cause actual results to differ materially from those in the purportedly

 forward-looking statements.

        153.     In the alternative, to the extent that the statutory safe harbor is determined to

 apply to any forward-looking statements pleaded herein, Defendants are liable for those false

 forward-looking statements because at the time each of those forward-looking statements were

 made, the speaker had actual knowledge that the forward-looking statement was materially false

 or misleading, or the forward-looking statement was authorized or approved by an executive

 officer of Cronos who knew that the statement was false when made.

 XII.   CLASS ACTION ALLEGATIONS

        154.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

 Rules of Civil Procedure on behalf of all persons and entities who purchased or otherwise

 acquired the publicly traded securities of Cronos on a U.S. Stock Exchange between May 9,

 2019, and March 30, 2020, inclusive, and were damaged thereby (the “Class”). Excluded from

 the Class are: (i) Defendants; (ii) members of the immediate family of any Defendant who is an

 individual; (iii) any person who was an officer or director of Cronos during the Class Period; (iv)

 any firm, trust, corporation, or other entity in which any Defendant has or had a controlling

 interest; (v) Cronos’ employee retirement and benefit plan(s) and their participants or

 beneficiaries, to the extent they made purchases through such plan(s); and (vi) the legal

 representatives, affiliates, heirs, successors-in-interest, or assigns of any such excluded person.

 Purchases and acquisitions on the Toronto Stock Exchange (“TSX”) are not part of the definition

 of the Class.

        155.     The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Cronos’ common stock was actively traded on the

 NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and
                                                 - 53 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 57 of 63 PageID #: 658




 can only be ascertained through appropriate discovery, Plaintiff believes that there are hundreds

 or thousands of members in the proposed Class. Record owners and other members of the Class

 may be identified from records maintained by Cronos or its transfer agent and may be notified of

 the pendency of this action by mail, using the form of notice similar to that customarily used in

 securities class actions.

         156.    There is a well-defined community of interest in the questions of law and fact

 involved in this case. Questions of law and fact common to the members of the Class which

 predominate over questions which may affect individual Class members include:

                 (a)     whether the Exchange Act was violated by Defendants;

                 (b)     whether Defendants’ statements omitted material facts necessary in order

 to make the statements made, in light of the circumstances under which they were made, not

 misleading;

                 (c)     whether Defendants knew or recklessly disregarded that their statements

 were false and misleading;

                 (d)     whether the price of the Company’s common stock was artificially

 inflated; and

                 (e)     the extent of damage sustained by Class members and the appropriate

 measure of damages.

         157.    Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

 sustained damages from Defendants’ wrongful conduct alleged herein.

         158.    Plaintiff will adequately protect the interests of the Class and has retained counsel

 experienced in class action securities litigation. Plaintiff has no interests that conflict with those

 of the Class.



                                                  - 54 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 58 of 63 PageID #: 659




         159.    A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy. Furthermore, as the damages suffered by individual Class

 members may be relatively small, the expense and burden of individual litigation makes it

 impossible for members of the Class to individually redress the wrongs done to them. There will

 be no difficulty in the management of this action as a class action.

 XIII. COUNTS

                                          COUNT I
      Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

         160.    Plaintiff repeats, incorporates, and realleges each and every allegation set forth

 above as if fully set forth herein.

         161.    This Count is asserted pursuant to Section 10(b) of the Exchange Act and Rule

 10b-5 promulgated thereunder by the SEC, on behalf of Plaintiff and the Class, against Cronos

 and the Individual Defendants.

         162.    During the Class Period, Defendants deceived the investing public, including

 Plaintiff and the Class, and artificially inflated or maintained the price of Cronos common stock.

         163.    Defendants (a) employed devices, schemes, and artifices to defraud; (b) made

 untrue statements of material fact and/or omitted material facts necessary to make the statements

 made not misleading; and (c) engaged in acts, practices and a course of conduct that operated as

 a fraud and deceit upon purchasers of Cronos common stock in violation of §10(b) of the

 Exchange Act and Rule 10b-5. Defendants are sued as primary participants in the wrongful and

 illegal conduct charged herein. Defendants’ false and misleading statements and omissions are

 described in Section V.




                                                 - 55 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 59 of 63 PageID #: 660




         164.    Defendants, individually and in concert, directly and indirectly, by the use, means

 or instrumentalities of interstate commerce and/or the mails, engaged and participated in a

 continuous course of conduct to conceal the adverse material information as specified herein.

         165.    Defendants had actual knowledge of the misrepresentations, omissions, and

 deceptive conduct alleged herein, or acted with reckless disregard for the truth. Defendants’ acts

 were done for the purpose and effect of concealing the scheme alleged herein from the investing

 public, and to artificially manipulate the market price of Cronos common stock.

         166.    By virtue of the foregoing, Defendants have violated §10(b) of the Exchange Act

 and Rule 10b-5 promulgated thereunder.

         167.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

 members of the Class suffered damages in connection with their respective purchases and sales

 of Cronos common stock during the Class Period.

                                             COUNT II
                           Violation of Section 20(a) of the Exchange Act
                                 Against the Individual Defendants

         168.    Plaintiff repeats, incorporates, and realleges each and every allegation set forth

 above as if fully set forth herein.

         169.    This Count is asserted pursuant to Section 20(a) of the Exchange Act, on behalf of

 Plaintiff and the Class, against the Individual Defendants.

         170.    As alleged above, Cronos violated Section 10(b) of the Exchange Act and Rule

 10b-5 promulgated thereunder by making materially false and misleading statements and

 omitting material information in connection with the purchase of Cronos’ shares.

         171.    This fraudulent conduct was undertaken with scienter, and the Company is

 charged with the knowledge and scienter of each of the Individual Defendants who knew of or

 acted with reckless disregard of the falsity of their statements and the fraudulent nature of its
                                                 - 56 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 60 of 63 PageID #: 661




 scheme during the Class Period. Thus, Cronos is primarily liable under Section 10(b) of the

 Exchange Act.

        172.     As set forth above, the Individual Defendants had control over Cronos and made

 the materially false and misleading statements and omissions on behalf of Cronos within the

 meaning of §20(a) of the Exchange Act as alleged herein. By virtue of their executive positions

 and their culpable participation, as alleged above, the Individual Defendants had the power to

 influence and control and did, directly or indirectly, influence and control the decision making of

 the Company, including the content and dissemination of the various statements that Plaintiff

 contends were false and misleading. The Individual Defendants were provided with or had

 unlimited access to the Company’s internal reports, press releases, public filings, and other

 statements alleged by Plaintiff to be misleading prior to or shortly after these statements were

 issued, and had the ability to prevent the issuance of the statements or cause them to be

 corrected.

        173.     In particular, the Individual Defendants had direct involvement in and

 responsibility over the day-to-day operations of the Company and, therefore, are presumed to

 have had the power to control or influence the particular transactions giving rise to the securities

 violations as alleged herein. Cronos, in turn, controlled the Individual Defendants and all of its

 employees.

        174.     By reason of such wrongful conduct, Individual Defendants are liable pursuant to

 §20(a) of the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct,

 Plaintiff and the other members of the Class suffered damages in connection with their purchases

 of the Company’s common stock during the Class Period.




                                                - 57 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 61 of 63 PageID #: 662




 XIV. PRAYER FOR RELIEF

        175.    WHEREFORE, Plaintiff respectfully prays for judgment against the Defendants

 as follows:

                (a)     Determining that this action is a proper class action maintainable under

 Rule 23 of the Federal Rules of Civil Procedure, certifying Plaintiff as a class representative, and

 appointing Labaton Sucharow LLP as lead class counsel pursuant to Rule 23(g);

                (b)     Determining and declaring that Defendants violated the Exchange Act, as

 charged in Counts I-II, by reason of the acts, omissions and, status of control alleged herein;

                (c)     Awarding Plaintiff and the Class compensatory damages against all

 Defendants, jointly and severally, in an amount to be proven at trial together with interest

 thereon;

                (d)     Awarding Plaintiff and the Class their reasonable costs and expenses

 incurred in this action, including but not limited to attorneys’ fees and costs incurred by

 Plaintiff’s consulting and testifying expert witnesses; and

                (e)     Granting such other and further relief as the Court deems just and proper.

 XV.    JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury of all issues so triable.




                                                - 58 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 62 of 63 PageID #: 663




 DATED: November 23, 2020
                                               LABATON SUCHAROW LLP


                                               /s/ Carol C. Villegas
                                               Carol Villegas
                                               Christine M. Fox
                                               Jake Bissell-Linsk
                                               Charles Farrell
                                               140 Broadway
                                               New York, New York 10005
                                               Tel: 212-907-0700
                                               Fax: 212-818-0477
                                               Email:       cvillegas@labaton.com
                                                            cfox@labaton.com
                                                            jbissell-linsk@labaton.com
                                                            cfarrell@labaton.com

                                               Counsel for Lead Plaintiff Keith D.
                                               Norman and Lead Counsel for the Class


                                               THE SCHALL LAW FIRM
                                               Brian Schall
                                               Rina Restaino
                                               1880 Century Park East, Suite 404
                                               Los Angeles, California 90067
                                               Telephone: (310) 301-3335
                                               Facsimile: (310) 388-0192
                                               brian@schallfirm.com
                                               rina@schallfirm.com

                                               Additional Counsel for Keith D. Norman




                                      - 59 -
Case 2:20-cv-01310-ENV-SIL Document 37 Filed 11/23/20 Page 63 of 63 PageID #: 664




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 23, 2020, a copy of the foregoing was filed

 electronically via the Court’s CM/ECF system. Notice of this filing will be sent by e-mail to all

 parties whose counsel has appeared in this action, by operation of the Court’s electronic filing

 system. Parties may access this filing through the Court’s CM/ECF System.

                                                               /s/ Carol C. Villegas
                                                                 Carol C. Villegas
